Case 1:20-cv-01228-CFC Document 19-4 Filed 12/23/20 Page 1 of 98 PageID #: 1206




                     EXHIBIT S
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00571-ADA
                         DocumentDocument
                                  19-4 Filed
                                           1 12/23/20
                                              Filed 06/29/20
                                                        Page 2Page
                                                               of 981PageID
                                                                      of 25 #: 1207




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

   WSOU INVESTMENTS, LLC d/b/a                       §
   BRAZOS LICENSING AND                              §
   DEVELOPMENT,                                      §         CIVIL ACTION NO. 6:20-cv-571
                                                     §
             Plaintiff,                              §           JURY TRIAL DEMANDED
                                                     §
   v.                                                §
                                                     §
   GOOGLE LLC,                                       §
                                                     §
             Defendant.                              §
                                                     §

                  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“Brazos” or

“Plaintiff”), by and through its attorneys, files this Complaint for Patent Infringement against

Google LLC (“Google”) and alleges:

                                   NATURE OF THE ACTION
        1.       This is a civil action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. §§ 1, et seq., including §§ 271, 281, 284, and 285.

                                           THE PARTIES
        2.       Brazos is a limited liability corporation organized and existing under the laws of

Delaware, with its principal place of business at 605 Austin Avenue, Suite 6, Waco, Texas 76701.

        3.       On information and belief, Google is a Delaware corporation with a physical

address at 500 West 2nd Street, Austin, Texas 78701.

                                  JURISDICTION AND VENUE
        4.       This is an action for patent infringement which arises under the Patent Laws of the

United States, in particular, 35 U.S.C. §§ 271, 281, 284, and 285.



                                                      1
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00571-ADA
                         DocumentDocument
                                  19-4 Filed
                                           1 12/23/20
                                              Filed 06/29/20
                                                        Page 3Page
                                                               of 982PageID
                                                                      of 25 #: 1208




       5.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331 and 1338(a).

       6.      This Court has specific and general personal jurisdiction over the defendant

pursuant to due process and/or the Texas Long Arm Statute, because the defendant has committed

acts giving rise to this action within Texas and within this judicial district. The Court’s exercise of

jurisdiction over the defendant would not offend traditional notions of fair play and substantial

justice because the defendant has established minimum contacts with the forum. For example, on

information and belief, the defendant has committed acts of infringement in this judicial district,

by among other things, selling and offering for sale products that infringe the asserted patent,

directly or through intermediaries, as alleged herein.

       7.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391 and 1400(b). Google

is registered to do business in Texas. Google has offices in this District, has transacted business in

this District, and has committed acts of direct and indirect infringement in this District. Google

also has a regular and established place of business in this District, as set forth below.

       8.      Since 2007, Google has employed “hundreds” of employees in this District in

Austin, Texas. 1 As of August 2018, Google had more than 800 employees in Austin. 2 By June of

2019, Google had more than 1,100 employees in Austin. 3 In January 2019, it was reported that

Google “signed a lease for an entire 35-story tower that has started construction just east of the




1
  According to Gerardo Interiano, Google's public affairs and government relations manager, in a
statement. See http://www.statesman.com/business/google-lease-200-000-square-feet-new-
downtown-austin-tower/SANZSa3du8QQ4k8ytOC2rJ/
2
  See https://www.statesman.com/news/20190131/source-google-to-occupy-35-story-office-
tower-in-downtown-austin
3
   See https://www.bizjournals.com/austin/news/2019/06/14/google-confirms-austin-expansion-
will-begin-moving.html

                                                      2
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00571-ADA
                         DocumentDocument
                                  19-4 Filed
                                           1 12/23/20
                                              Filed 06/29/20
                                                        Page 4Page
                                                               of 983PageID
                                                                      of 25 #: 1209




Central Library in downtown Austin.” 4 Google’s 35-story tower in Austin “will have 790,000

square feet of space, enough to potentially house about 5,000 people.” 5




Source: https://www.statesman.com/news/20190131/source-google-to-occupy-35-story-office-
tower-in-downtown-austin

       9.      Articles report that Google’s office in Austin would “would certainly be one of its

most expansive offices in North America.” 6

       10.     Google has 300,000 square feet of office space in Austin, Texas, at 500 West 2nd

Street. 7 Google also has offices on North MoPac Expressway, 8 University Park, and Austin’s

Children Museum. 9




4
  Id.
5
  Id.
6
  See https://9to5google.com/2019/01/31/google-signs-lease-austin-campus/
7
  See https://www.bizjournals.com/austin/news/2020/02/27/google-to-invest-10b-in-offices-and-
data-centers.html
8
  See https://www.google.com/intl/en/about/locations/?region=north-america
9
  See http://www.statesman.com/business/google-lease-200-000-square-feet-new-downtown-
austin-tower/SANZSa3du8QQ4k8ytOC2rJ/

                                                   3
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00571-ADA
                         DocumentDocument
                                  19-4 Filed
                                           1 12/23/20
                                              Filed 06/29/20
                                                        Page 5Page
                                                               of 984PageID
                                                                      of 25 #: 1210




Source: https://www.youtube.com/watch?v=RKA1RJYGOYQ




Source: https://www.bizjournals.com/austin/news/2019/10/28/inside-austins-coolest-
offices.html#g/419929/15




                                                 4
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00571-ADA
                         DocumentDocument
                                  19-4 Filed
                                           1 12/23/20
                                              Filed 06/29/20
                                                        Page 6Page
                                                               of 985PageID
                                                                      of 25 #: 1211




       11.     Google has, as of June 2020, fifty (50) job postings for Austin, TX. 10

       12.     Google’s taxed appraised property values in Travis County (Austin) are

approximately $1 billion. 11 Google’s taxed appraised property values in in McLennan County

(Waco) are approximately $75,000. 12 Google’s taxed appraised property values in Bexar County

(San Antonio) are approximately $50 million. 13 Google’s taxed appraised property values in in El

Paso are approximately $258,000. 14

       13.     Operationally, Google is a multinational technology company that collects, stores,

organizes, and distributes data. In addition to its service model for distribution of data (e.g.,

movies, search results, maps, music, etc.), Google has an expansive regime that gathers data on

residents of this District through the hardware devices it sells (e.g., phones, tablets, and home audio

devices) and, also, through the operating systems and apps it provides. As an example, Google

gathers data when a resident runs its operating systems and apps (e.g., location services). 15 As

another example, Google gathers data when a resident interacts with Google’s plethora of services

such as search, email, and music and movie streaming. See https://safety.google/privacy/data/

(indicating that Google gathers data from “things you search for,” “Videos you watch,” “Ads you

view or click,” “Your location,” “Websites you visit,” and “Apps, browsers, and devices you use

to access Google services”). As yet another example, Google gathers data by listening and

recording everything a resident says within proximity of one of its products, such as Google


10

https://careers.google.com/jobs/results/?company=Google&company=YouTube&hl=en&jlo=en-
US&location=Austin,%20TX,%20USA
11
   See http://propaccess.traviscad.org
12
   See https://propaccess.trueautomation.com/clientdb/Property.aspx?cid=20&prop_id=378970
13
   See https://bexar.acttax.com/act_webdev/bexar/showdetail2.jsp?can=000001265355,
14
   See http://www.epcad.org/Search?Keywords=GOOGLE+INC&Year=2019
15
   See e.g., “AP Exclusive: Google tracks your movements, like it or not,”
https://apnews.com/828aefab64d4411bac257a07c1af0ecb/AP-Exclusive:-Google-tracks-your-
movements,-like-it-or-not

                                                      5
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00571-ADA
                         DocumentDocument
                                  19-4 Filed
                                           1 12/23/20
                                              Filed 06/29/20
                                                        Page 7Page
                                                               of 986PageID
                                                                      of 25 #: 1212




Home. 16 Others have reported that Google gathers “where you’ve been,” “everything you’ve ever

searched – and deleted,” “all the apps you use,” “all of your YouTube history,” “which events you

attended, and when,” “information you deleted [on your computer],” “your workout routine,”

“years’ worth of photos,” and “every email you ever sent.” 17

       14.     Google takes these massive amounts of gathered data on residents of this District

and monetizes them, for example, through targeted advertising. Some have reported that “creepy”

advertisements for items never searched for, but only spoken out loud, appeared. See e.g.,

https://www.youtube.com/watch?v=zBnDWSvaQ1I (conducting test on the term “dog toys”

spoken out loud, but never searched; tester claims targeted “dog toy” advertisements only appeared

after speaking the phrase out loud).

       15.     In addition to extensive data gathering of information on residents of this District,

Google has a substantial presence in the District directly through the products and services Google

provides residents of this District (some of which also gather data). 18 One of Google’s main

businesses in this District is delivering information, including digital content such as movies,

music, apps, and advertising.




16
   See https://www.unilad.co.uk/technology/google-is-listening-to-everything-we-say-and-you-
can-hear-it-back/ (“Tech giant and the font of all pub quiz knowledge, Google, can quietly record
many of the conversations that people have in close proximity to its products.”).
17
   See https://www.theguardian.com/commentisfree/2018/mar/28/all-the-data-facebook-google-
has-on-you-privacy.
18
   Non-limiting examples include Google Search, Maps, Translate, Chrome Browser, YouTube,
YouTube TV, Google Play Music, Chromecast, Google Play Movies and TV, Android Phones,
Android Wear, Chromebooks, Android Auto, Gmail, Google Allo, Google Duo, Google+, Google
Photos, Google Contacts, Google Calendar, Google Keep, Google Docs, Google Sheets, Google
Slides, Google Drive, Google Voice, Google Assistant, Android operating system, Project Fi
Wireless phone systems, Google Pixel, Google Home, Google Wifi, Daydream View, Chromecast
Ultra.

                                                    6
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00571-ADA
                         DocumentDocument
                                  19-4 Filed
                                           1 12/23/20
                                              Filed 06/29/20
                                                        Page 8Page
                                                               of 987PageID
                                                                      of 25 #: 1213




       16.     Google describes itself as an “information company.” 19 Its vision is “to provide

access to the world’s information in one click,” and its mission is “to organize the world’s

information and make it universally accessible and useful.” 20 Making information available to

people wherever they are and as quickly as possible is critical to Google’s business.

Google Global Cache (GGC)

       17.     As Google’s CEO, Sundar Pichai, explains, “We want to make sure that no matter

who you are or where you are or how advanced the device you are using—Google works for

you.” 21 To meet this goal, Google developed a content delivery network that it calls the Edge

Network.

       18.     One non-limiting example of physical presence in this District is Google’s Edge

Network. Google provides web-based services, such as YouTube, YouTube TV, and Google Play,

to users throughout the world. These services are in high demand. Google reports that Google Play

reaches more than 1 billion Android users and that YouTube serves over 1.8 billion users per

month. 22 Studies show that YouTube alone is responsible for approximately 20% of all internet

traffic. 23 YouTube TV, which has been described as an “add-on to YouTube” allows Google to

essentially become the local TV provider for residents of this District. For example, residents in

this District obtain local Waco-Temple-Bryan area channels such as KXXV, ABC (Channel 25);

KBTX, CBS (Channel 3) or KWTX, CBS (Channel 10); KCEN NBC (Channel 5); and KCEN,



19
   See “This Year’s Founder’s Letter” by Alphabet CEO, Sundar Pichai,
https://blog.google/inside-google/alphabet/this-years-founders-letter/.
20
   See http://panmore.com/google-vision-statement-mission-statement.
21
   See e.g., http://time.com/4311233/google-ceo-sundar-pichai-letter/.
22
   See https://www.theverge.com/2018/5/3/17317274/youtube-1-8-billion-logged-in-monthly-
users-brandcast-2018
23
   See https://www.sandvine.com/hubfs/downloads/archive/2016-global-internet-phenomena-
report-latin-america-and-north-america.pdf and http://testinternetspeed.org/blog/half-of-all-
internet-traffic-goes-to-netflix-and-youtube/

                                                   7
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00571-ADA
                         DocumentDocument
                                  19-4 Filed
                                           1 12/23/20
                                              Filed 06/29/20
                                                        Page 9Page
                                                               of 988PageID
                                                                      of 25 #: 1214




Fox (Channel 6). 24    To verify a resident should receive such local channels, Google verifies a

location of such resident.

         19.     Google’s Edge Network, itself, has three elements: Core Data Centers, Edge Points

of Presence, and Edge Nodes. The Core Data Centers (there are eight in the United States) are used

for computation and backend storage. Edge Points of Presence are the middle tier of the Edge

Network and connect the Data Centers to the internet. Edge Nodes are the layer of the network

closest to users. Popular content, including YouTube TV, YouTube, video advertising, music,

mobile apps, and other digital content from the Google Play store, is cached on the Edge Nodes,

which Google refers to as Google Global Cache or “GGC.”

         20.     Google Global Cache is recognized as “one of Google’s most important pieces of

infrastructure,” 25 and Google uses it to conduct the business of providing access to the world’s

information. GGC servers in the Edge Nodes function as local data warehouses, much like a shoe

manufacturer might have warehouses around the country. Instead of requiring people to obtain

information from distant Core Data Centers, which would introduce delay, Google stores

information in the local GGC servers to provide quick access to the data.

         21.     Caching and localization are vital for Google’s optimization of network resources.

Because hosting all content everywhere is inefficient, it makes sense to cache popular content and

serve it locally. Doing so brings delivery costs down for Google, network operators, and internet

service providers. Storing content locally also allows it to be delivered more quickly, which

improves user experience. Serving content from the edge of the network closer to the user improves

performance and user happiness. To achieve these benefits, Google has placed Edge Nodes




24
     See, e.g. https://thestreamable.com/markets/waco-temple-bryan-tx.
25
     See http://blog.speedchecker.xyz/2015/11/30/demystifying-google-global-cache/.

                                                    8
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00571-ADA
                        Document Document
                                 19-4 Filed1 12/23/20
                                              Filed 06/29/20
                                                       Page 10
                                                             Page
                                                               of 989 PageID
                                                                      of 25 #: 1215




 throughout the United States, including in this District. Google describes these nodes as the

 workhorses of video delivery.

         22.     Just like brick-and-mortar stores, Google’s GGC servers independently determine

 what content to cache based on local requests. The GGC servers in Google’s Edge Nodes include

 software that Google refers to as “μstreamer.” μstreamer is responsible for serving video content

 from YouTube and other Google services, along with other large content such as Google Play

 applications and Chrome downloads. It operates on a content-delivery platform at the edge of

 Google’s network called “bandaid”; it does not run in the core (except for some internal testing

 purposes), unlike the majority of the Google services, such as search or gmail.

         23.     Using μstreamer and bandaid, a GGC server handles requests directly from its

 clients, predominantly YouTube’s video players. When such a request is received, if the content

 is stored in the node’s local cache, the node will serve it to the end user, improving the user

 experience and saving bandwidth. If cache-eligible content is not already stored on the node, and

 the content is cache-eligible, the node will retrieve it from Google, serve it to the user, and store it

 for future requests.

         24.     μstreamer is largely autonomous, in the sense that almost all decisions related

 to serving a particular request are made locally, without coordinating with other servers. Like a

 brick-and-mortar store sells directly to customers from inventory and stocks that inventory based

 on local customer demand, μstreamer in each GGC node decides—independently from other nodes

 in Google’s Edge Network— whether to serve requested content, whether to cache content, and

 whether to send requests to other servers.

         25.     Google’s GGC servers are housed in spaces in the District leased by Google.

 Google’s GGC servers are housed in spaces leased by Google from Internet Service Providers




                                                       9
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00571-ADA
                         DocumentDocument
                                  19-4 Filed
                                           1 12/23/20
                                              Filed 06/29/20
                                                        Page 11
                                                             Page
                                                                of 98
                                                                    10PageID
                                                                       of 25 #: 1216




 (ISPs) whose networks have substantial traffic to Google and are interested in saving bandwidth.

 Hosting Google servers allows ISPs to save both bandwidth and costs, as they do not incur the

 expense of carrying traffic across their peering and/or transit links.

         26.         When an ISP agrees to host a GGC server, the parties enter into a Global Cache

 Service Agreement, under which Google provides:

               •     hardware and software— including GGC servers and software—to be housed in

                     the host’s facilities;

               •     technical support; service management of the hardware and software; and

               •     content distribution services, including content caching and video streaming.

 In exchange, the host provides, among other things, a physical building, rack space where

 Google’s computer hardware is mounted, power, and network interfaces. All ownership rights,

 title, and intellectual property rights in and to the equipment (i.e., the hardware and software

 provided by Google) remain with Google and/or its licensors.

         27.         Multiple ISP hosted GGC servers are in this District. Google’s website identifies

 Midland, El Paso, Austin, and San Antonio as GGC server locations. Each of these cities is located

 in this District.




                                                         10
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00571-ADA
                         DocumentDocument
                                  19-4 Filed
                                           1 12/23/20
                                              Filed 06/29/20
                                                        Page 12
                                                             Page
                                                                of 98
                                                                    11PageID
                                                                       of 25 #: 1217




 Source: https://peering.google.com/#/infrastructure

           28.    The Office of Telecommunications Services for the University of Texas, for

 example, is an ISP that hosts two GGC servers in Austin, Texas. 26

           29.    Google caches content on the GGC servers located in this District.

           30.    Google’s GGC servers located in this District cache content that includes, among

 other things: (i) video advertising; (ii) apps; and (iii) digital content from the Google Play store.

           31.    Google’s GGC servers located in this District deliver cached content for the items

 in the preceding paragraph to residents in this District.

           32.    Google generates revenue (i) by delivering video advertising, (ii) from apps,

 and (iii) from digital content in the Google Play store.



 26
      See https://it.utexas.edu/ots-caching-and-peering

                                                          11
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00571-ADA
                         DocumentDocument
                                  19-4 Filed
                                           1 12/23/20
                                              Filed 06/29/20
                                                        Page 13
                                                             Page
                                                                of 98
                                                                    12PageID
                                                                       of 25 #: 1218




           33.     Google treats its GGC servers in this District the same as it treats all of its other

 GGC servers in the United States.

           34.     The photograph below shows an “illustrative picture” of a Google GGC server.




 Source: https://www.wired.com/2010/03/google-traffic/

           35.     Google not only exercises exclusive control over the digital aspects of the GGC,

 Google, but also exercises exclusive control over the physical server and the physical space within

 which the server is located and maintained.

 Google’s Communication Services

           36.     Google provides both data and television services to both San Antonio and

 Austin. 27




 27
      https://fiber.google.com/ourcities/

                                                        12
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00571-ADA
                         DocumentDocument
                                  19-4 Filed
                                           1 12/23/20
                                              Filed 06/29/20
                                                        Page 14
                                                             Page
                                                                of 98
                                                                    13PageID
                                                                       of 25 #: 1219




 Google’s Cell Phone Service (aka Google Fi)

        37.    Google also provides phone, messaging, and data services in this District from its

 wireless phone services called Google Fi. Via the Google Fi service, Google provides its

 customers voice and high-speed data coverage (4G LTE) for cities such as Waco.




                                                  13
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00571-ADA
                         DocumentDocument
                                  19-4 Filed
                                           1 12/23/20
                                              Filed 06/29/20
                                                        Page 15
                                                             Page
                                                                of 98
                                                                    14PageID
                                                                       of 25 #: 1220




 Source: https://fi.google.com/coverage?q=Waco,%20tx

        38.     The cell towers used for Google’s services are fixed geographical locations. They

 are “regular” and “established” because they operate in a “steady, uniform, orderly, and methodical

 manner” and are sufficiently permanent. They are “of the defendant” because Google has

 contractual and/or property rights to use the cell towers to operate its business. Google also ratifies

 the service locations through its coverage lookup service.

        39.     With this coverage lookup service, Google advertises its ability to provide cell

 coverage in this District and its selected cell towers in and near this District to provide the


                                                       14
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00571-ADA
                         DocumentDocument
                                  19-4 Filed
                                           1 12/23/20
                                              Filed 06/29/20
                                                        Page 16
                                                             Page
                                                                of 98
                                                                    15PageID
                                                                       of 25 #: 1221




 advertised coverage (e.g., 2G, 3G, or 4GLTE) depending on the location in the District. See

 https://fi.google.com/coverage?. Google is not indifferent to the location of its cell towers. It

 “established” and “ratified” their geographic placement to achieve specific business purposes.

        40.     Residents of this District also directly contract with and are billed by Google for

 these services as their telecommunications provider.




 Source: https://fi.google.com/about/plan

        41.     Google also determines which cell tower a particular Google Fi customer will use

 while within the District.




                                                    15
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00571-ADA
                         DocumentDocument
                                  19-4 Filed
                                           1 12/23/20
                                              Filed 06/29/20
                                                        Page 17
                                                             Page
                                                                of 98
                                                                    16PageID
                                                                       of 25 #: 1222




 Source: https://fi.google.com/about/faq/#network-and-coverage-4

              COUNT ONE - INFRINGEMENT OF U.S. PATENT NO. 7,817,858

        42.     Brazos re-alleges and incorporates by reference the preceding paragraphs of this

 Complaint.

        43.     On October 19, 2010, the United States Patent and Trademark Office duly and

 legally issued U.S. Patent No. 7,817,858 (“the ‘858 Patent”), entitled “Communication Terminal.”

 A true and correct copy of the ‘858 Patent is attached as Exhibit A to this Complaint.

        44.     Brazos is the owner of all rights, title, and interest in and to the ‘858 Patent,

 including the right to assert all causes of action arising under the ‘858 Patent and the right to any

 remedies for the infringement of the ‘858 Patent.

        45.     Google makes, uses, sells, offers for sale, imports, and/or distributes in the United

 States, including within this judicial district, products such as, but not limited to, Gboard and

 associated Google devices that utilize Gboard (collectively, the “Accused Products”).

        46.     The Accused Products include, but are not limited to, devices that utilize Gboard –

 including those on the iOS and Android platforms. According to Google, on the Android platform

 alone, Gboard has been installed on more than one billion devices.

        47.     Amongst the Accused products are Google’s own brand of device referred to under

 the brand name “Pixel.” Google Pixel is a brand of consumer electronic devices developed by

 Google that runs either Chrome OS or the Android operating system having a controller and a

 memory storing executable instructions. The Pixel brand was introduced in February 2013 with

 the first-generation Chromebook Pixel. The Pixel line includes laptops, tablets, and smartphones,




                                                      16
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00571-ADA
                         DocumentDocument
                                  19-4 Filed
                                           1 12/23/20
                                              Filed 06/29/20
                                                        Page 18
                                                             Page
                                                                of 98
                                                                    17PageID
                                                                       of 25 #: 1223




 as well as several accessories. One non-limiting example Google Pixel device is a Pixel 3, which

 came pre-installed with the Gboard.




 Source: https://store.google.com/US/product/pixel_3,
        48.     Gboard is a virtual keyboard that provides a feature of Glide typing in the Accused

 Instrumentalities. Users can type by gliding the fingers on the display of the device in which

 Gboard is installed.




 Source:
 https://play.google.com/store/apps/details?id=com.google.android.inputmethod.latin&hl=en_US,



                                                    17
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00571-ADA
                         DocumentDocument
                                  19-4 Filed
                                           1 12/23/20
                                              Filed 06/29/20
                                                        Page 19
                                                             Page
                                                                of 98
                                                                    18PageID
                                                                       of 25 #: 1224




 Source: https://apps.apple.com/us/app/gboard-the-google-keyboard/id1091700242

        49.     As an example, the display of a device installed with Gboard has a touch-sensitive

 display. The device is capable of detectingthe first touch on the display when the user glides on

 the screen on the Gboard application.




                                                    18
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00571-ADA
                         DocumentDocument
                                  19-4 Filed
                                           1 12/23/20
                                              Filed 06/29/20
                                                        Page 20
                                                             Page
                                                                of 98
                                                                    19PageID
                                                                       of 25 #: 1225




 Source: https://www.youtube.com/watch?v=KAW0iTFnv5A&t=213s

        50.     Gboard addresses the error of “fat finger typing” or tracing spatially similar words

 in glide typing with the help of Neural Spatial Models. The below example shows the average

 glide trails for two spatially similar words: “Vampire” and “Value.”




 https://ai.googleblog.com/2017/05/the-machine-intelligence-behind-gboard.html




                                                    19
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00571-ADA
                         DocumentDocument
                                  19-4 Filed
                                           1 12/23/20
                                              Filed 06/29/20
                                                        Page 21
                                                             Page
                                                                of 98
                                                                    20PageID
                                                                       of 25 #: 1226




        51.     As another example, the diagram shows the trajectory for the word “Cloud” on

 Gboard. The trajectory is shown as the normalized sampled trajectory with a pre-sample variance

 (image in the right). The pre-sample variance highlights the area (i.e. candidate area) considered

 during different touchpoints as the user glides on the display. As the user glides for the word

 “Cloud” the area considered for the words is dependent on the trajectory of the glide (i.e. between

 the first point in the trajectory for the alphabet “C” and the second position in the trajectory for the

 alphabet “L” for the word “Cloud”).




 Source: https://ai.googleblog.com/2017/05/the-machine-intelligence-behind-gboard.html

        52.     As an example, the trajectory followed for the word “Cloud,” a plurality of

 candidate characters are disposed within the area for the trajectory. These candidate characters




                                                       20
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00571-ADA
                         DocumentDocument
                                  19-4 Filed
                                           1 12/23/20
                                              Filed 06/29/20
                                                        Page 22
                                                             Page
                                                                of 98
                                                                    21PageID
                                                                       of 25 #: 1227




 falling under the area (image in the right) are considered as the alphabets (i.e. candidate characters)

 while gliding on the display of the device.




 Source: https://ai.googleblog.com/2017/05/the-machine-intelligence-behind-gboard.html
        53.     Gboard creates robust spatial models that map fuzzy sequences of raw touchpoints

 to keys on the keyboard. It then builds a powerful core decoding engine based on finite-state

 transducers (FST) to determine the likeliest word sequence given an input touch sequence from

 the area (i.e. candidate area) for the trajectory of a word.




 Source: https://ai.googleblog.com/2017/05/the-machine-intelligence-behind-gboard.html,

        54.     While the Neural spatial models use spatial information to help determine what was

 tapped or swiped, there are additional constraints — lexical and grammatical — that can be brought




                                                       21
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00571-ADA
                         DocumentDocument
                                  19-4 Filed
                                           1 12/23/20
                                              Filed 06/29/20
                                                        Page 23
                                                             Page
                                                                of 98
                                                                    22PageID
                                                                       of 25 #: 1228




 to bear. A lexicon tells the Gboard what words occur in a language and a probabilistic grammar

 tells the Gboard what words are likely to follow other words. To encode this information Gboard

 uses finite-state transducers.




     Source: https://ai.googleblog.com/2017/05/the-machine-intelligence-behind-gboard.html
        55.     A probabilistic n-gram transducer is used to represent the language model for the

 keyboard. A state in the model represents an (up to) n-1-word context and an arc leaving that state

 is labeled with a successor word together with its probability of following that context (estimated




                                                    22
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00571-ADA
                         DocumentDocument
                                  19-4 Filed
                                           1 12/23/20
                                              Filed 06/29/20
                                                        Page 24
                                                             Page
                                                                of 98
                                                                    23PageID
                                                                       of 25 #: 1229




 from textual data). These, together with the spatial model, gives the likelihoods of sequences of

 key touches (discrete tap entries or continuous gestures in glide typing).




 Source: https://ai.googleblog.com/2017/05/the-machine-intelligence-behind-gboard.html

        56.     In view of preceding paragraphs, each and every element of at least claim 16 of the

 ‘858 Patent is found in the Accused Products.

        57.     Google continues to directly infringe at least one claim of the ‘858 Patent, literally

 or under the doctrine of equivalents, by making, using, selling, offering for sale, importing, and/or

 distributing the Accused Products in the United States, including within this judicial district,

 without the authority of Brazos.

        58.     Google has received notice and actual or constructive knowledge of the ‘858 Patent

 since at least the date of service of this Complaint.

        59.     Since at least the date of service of this Complaint, through its actions, Google has

 actively induced product makers, distributors, retailers, and/or end users of the Accused Products

 to infringe the ‘858 Patent throughout the United States, including within this judicial district, by,

 among other things, advertising and promoting the use of the Accused Products in various

 websites, including providing and disseminating product descriptions, operating manuals, and


                                                         23
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00571-ADA
                         DocumentDocument
                                  19-4 Filed
                                           1 12/23/20
                                              Filed 06/29/20
                                                        Page 25
                                                             Page
                                                                of 98
                                                                    24PageID
                                                                       of 25 #: 1230




 other instructions on how to implement and configure the Accused Products. Examples of such

 advertising, promoting, and/or instructing include the documents at:

      •    https://store.google.com/US/product/pixel_3
      •    https://www.youtube.com/watch?v=KAW0iTFnv5A
      •    https://play.google.com/store/apps/details?id=com.google.android.inputmethod.latin&
           hl=en_US
      •    https://ai.googleblog.com/2017/05/the-machine-intelligence-behind-gboard.html

          60.    Since at least the date of service of this Complaint, through its actions, Google has

 contributed to the infringement of the ‘858 Patent by having others sell, offer for sale, or use the

 Accused Products throughout the United States, including within this judicial district, with

 knowledge that the Accused Products infringe the ‘858 Patent. The Accused Products are

 especially made or adapted for infringing the ‘858 Patent and have no substantial non-infringing

 use. For example, in view of the preceding paragraphs, the Accused Products contain functionality

 which is material to at least one claim of the ‘858 Patent.

                                              JURY DEMAND
          Brazos hereby demands a jury on all issues so triable.


                                     REQUEST FOR RELIEF

          WHEREFORE, Brazos respectfully requests that the Court:

          (A)    Enter judgment that Google infringes one or more claims of the ‘858 Patent literally

 and/or under the doctrine of equivalents;

          (B)    Enter judgment that Google has induced infringement and continues to induce

 infringement of one or more claims of the ‘858 Patent;

          (C)    Enter judgment that Google has contributed to and continues to contribute to the

 infringement of one or more claims of the ‘858 Patent;




                                                      24
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00571-ADA
                         DocumentDocument
                                  19-4 Filed
                                           1 12/23/20
                                              Filed 06/29/20
                                                        Page 26
                                                             Page
                                                                of 98
                                                                    25PageID
                                                                       of 25 #: 1231




        (D)     Award Brazos damages, to be paid by Google in an amount adequate to compensate

 Brazos for such damages, together with pre-judgment and post-judgment interest for the

 infringement by Google of the ‘858 Patent through the date such judgment is entered in accordance

 with 35 U.S.C. § 284, and increase such award by up to three times the amount found or assessed

 in accordance with 35 U.S.C. § 284;

        (E)     Declare this case exceptional pursuant to 35 U.S.C. § 285; and

        (F)     Award Brazos its costs, disbursements, attorneys’ fees, and such further and

 additional relief as is deemed appropriate by this Court.




 Dated: June 29, 2020                           Respectfully submitted,

                                               /s/ James L. Etheridge
                                               James L. Etheridge
                                               Texas State Bar No. 24059147
                                               Ryan S. Loveless
                                               Texas State Bar No. 24036997
                                               Travis L. Richins
                                               Texas State Bar No. 24061296
                                               ETHERIDGE LAW GROUP, PLLC
                                               2600 E. Southlake Blvd., Suite 120 / 324
                                               Southlake, Texas 76092
                                               Telephone: (817) 470-7249
                                               Facsimile: (817) 887-5950
                                               Jim@EtheridgeLaw.com
                                               Ryan@EtheridgeLaw.com
                                               Travis@EtheridgeLaw.com


                                               COUNSEL FOR PLAINTIFF




                                                     25
Case 1:20-cv-01228-CFC Document 19-4 Filed 12/23/20 Page 27 of 98 PageID #: 1232




                      EXHIBIT T
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00725-ADA
                        Document Document
                                 19-4 Filed1 12/23/20
                                              Filed 08/12/20
                                                       Page 28
                                                             Page
                                                               of 981 PageID
                                                                      of 14 #: 1233




                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF TEXAS
                                         WACO DIVISION


 WSOU INVESTMENTS, LLC D/B/A                          No. 6:20-cv-00725
 BRAZOS LICENSING AND DEVELOPMENT,
                                                      JURY TRIAL DEMANDED
                Plaintiff,

          v.

 HEWLETT PACKARD ENTERPRISE COMPANY,

                Defendant.


                              BRAZOS’S COMPLAINT AGAINST HPE FOR
                             INFRINGEMENT OF U.S. PATENT NO. 7,280,534

          Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“Brazos”),

 by and through its attorneys, files this Complaint for Patent Infringement against defendant

 Hewlett Packard Enterprise Company (“HPE”) and alleges:

                                      NATURE OF THE ACTION

          1.    This is a civil action for patent infringement arising under the Patent Laws of the

 United States, 35 U.S.C. §§ 1 et seq., including §§ 271, 281, 284, and 285.

                                           THE PARTIES

          2.    Brazos is a limited liability corporation organized and existing under the laws of

 Delaware, with its principal place of business at 606 Austin Avenue, Suite 6, Waco, Texas

 76701.

          3.    On information and belief, HPE is a corporation organized and existing under the

 laws of Delaware, with a regular and established place of business located at 14231 Tandem

 Boulevard, Austin, Texas 78728. HPE may be served through its designated agent for service of

 process, CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas, 75201.
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00725-ADA
                        Document Document
                                 19-4 Filed1 12/23/20
                                              Filed 08/12/20
                                                       Page 29
                                                             Page
                                                               of 982 PageID
                                                                      of 14 #: 1234




                                      JURISDICTION AND VENUE

         4.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

 §§ 1331 and 1338(a).

         5.      This Court has specific and general personal jurisdiction over HPE pursuant to

 due process and/or the Texas Long Arm Statute because HPE has committed and continues to

 commit acts of patent infringement, including acts giving rise to this action, within the State of

 Texas and this Judicial District. The Court’s exercise of jurisdiction over HPE would not offend

 traditional notions of fair play and substantial justice because HPE has established minimum

 contacts with the forum. For example, on information and belief, HPE has committed acts of

 infringement in this Judicial District, directly and/or through intermediaries, by, among other

 things, making, using, offering to sell, selling, and/or importing products and/or services that

 infringe the Asserted Patent, as alleged herein.

         6.      Upon information and belief, HPE has continuous and systematic business

 contacts with the State of Texas. HPE is registered to do business in the State of Texas, has

 offices and facilities in the State of Texas, and actively directs its activities to customers located

 in the State of Texas. HPE, directly and/or through affiliates and/or intermediaries, conducts its

 business extensively throughout Texas, by shipping, importing, manufacturing, distributing,

 offering for sale, selling, and/or advertising its products and services in the State of Texas and

 this Judicial District.

         7.      Venue is proper in this Court pursuant to 28 U.S.C. § 1400(b). HPE is registered

 to do business in Texas, and, upon information and belief, HPE has transacted business in this

 Judicial District, and has committed acts of direct and indirect infringement in this Judicial

 District by, among other things, importing, offering to sell, and selling products that infringe the




                                                    2
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00725-ADA
                        Document Document
                                 19-4 Filed1 12/23/20
                                              Filed 08/12/20
                                                       Page 30
                                                             Page
                                                               of 983 PageID
                                                                      of 14 #: 1235




 Asserted Patent. HPE has regular and established places of business in this Judicial District, as

 set forth below.

          8.     HPE maintains a regular and established place of business in this Judicial District,

 located at least at 14231 Tandem Boulevard, Austin, Texas 78728: 1,2




          9.     Upon information and belief, HPE conducts business and serves customers from

 its regular and established place of business in Austin, Texas, in this District. Upon information

 and belief, HPE’s Austin office is located on a 52-acre campus. 3

          10.    In October 2019, it was reported that HPE signed a lease for a 27,326-square-

 foot-space in a 164,714-square-foot office building in North Austin at Paloma Ridge, located at

 13620 FM 620 Austin, Texas, 78717. 4



 1
     See https://www.hpe.com/us/en/contact-hpe.html.
 2
  See https://goo.gl/maps/mojArn1WxaHcHU8v8; see also https://goo.gl/maps/
 cBjm1De4gVPFMeam9.
 3
  See https://www2.colliers.com/en/properties/austin-continuum/USA-14231-tandem-boulevard-
 austin-tx-78728/usa1046778.
 4
  See https://communityimpact.com/local-news/austin/leander-cedar-park/coming-soon/2019/10/
 23/hewlett-packard-signs-lease-at-paloma-ridge-on-fm-620/.


                                                  3
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00725-ADA
                        Document Document
                                 19-4 Filed1 12/23/20
                                              Filed 08/12/20
                                                       Page 31
                                                             Page
                                                               of 984 PageID
                                                                      of 14 #: 1236




          11.     Upon information and belief, HPE owns at least two properties in Austin, Texas,

 in this District.5

          12.     HPE maintains additional regular and established places of business in the State

 of Texas, nearby to this District, including at 11445 Compaq Center West Drive, Houston,

 Texas, 77070, and 6080 Tennyson Parkway, Suite 400, Plano, Texas 75024. 6

          13.     HPE’s website states that HPE is “a global edge-to-cloud Platform-as-a-Service

 company . . . that helps customers connect, protect, analyze, and act on all [of the customer’s]

 data and applications wherever they live . . . .” 7 Upon information and belief, HPE designs,

 manufactures, uses, imports into the United States, sells, and/or offers for sale in the United

 States products that infringe the Asserted Patent, directly and or through intermediaries, as

 alleged herein. HPE markets, sells, and/or offers to sell its products and services, including those

 accused herein of infringement, to actual and potential customers and end-users located in Texas

 and in this District, as alleged herein.

          14.     HPE’s website permits customers to configure and customize HPE products,

 including the HPE FlexNetwork 5510 HI Switch Series, the HPE FlexFabric 5940 Switch Series

 and the HPE FlexFabric 5940 Switch Series, and request price quotes from HPE on the

 configured products.8 HPE’s website also permits users to purchase HPE products directly from

 HPE’s website.9


 5
  See http://propaccess.traviscad.org/clientdb/SearchResults.aspx (printout attached as
 Exhibit B).
 6
     See https://www.hpe.com/us/en/contact-hpe.html.
 7
     See https://www.hpe.com/us/en/about.html.
 8
  See, e.g., https://h22174.www2.hpe.com/SimplifiedConfig/Welcome (printout attached as
 Exhibit C).
 9
  See, e.g., https://buy.hpe.com/us/en/networking/networking-switches/hpe-flexfabric-5940-
 switch-series/p/1009148840.


                                                   4
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00725-ADA
                        Document Document
                                 19-4 Filed1 12/23/20
                                              Filed 08/12/20
                                                       Page 32
                                                             Page
                                                               of 985 PageID
                                                                      of 14 #: 1237




           15.    Upon information and belief, HPE offers trainings and/or certifications to HPE

 partners, customers, and HPE employees including, inter alia, trainings and certifications

 regarding the sales and/or service of HPE products. For example, HPE offers an HPE

 Certification to HPE employees, customers, and partners that teaches how to “design, implement,

 and configure complex data center solutions based on the HPE FlexNetwork Architecture.” 10

           16.    As of August 2020, HPE advertised at least fifteen public job postings for

 positions at HPE’s Austin, Texas office.11

                                              COUNT I
                              Infringement of U.S. Patent No. 7,280,534

           17.    Brazos re-alleges and incorporates by reference the preceding paragraphs 1–16 of

 this Complaint.

           18.    On October 9, 2007, the U.S. Patent & Trademark Office duly and legally issued

 U.S. Patent No. 7,280,534 (the “’534 Patent”), entitled “Managed IP Routing Services For L2

 Overlay IP Virtual Private Network (VPN) Services.” A true and correct copy of the ’534 Patent

 is attached as Exhibit A to this Complaint.

           19.    Brazos is the owner of all rights, title, and interest in and to the ’534 Patent,

 including the right to assert all causes of action arising under the ’534 Patent and the right to any

 remedies for the infringement of the ’534 Patent.

           20.    HPE makes, uses, sells, offers for sale, imports, and/or distributes in the United

 States, including within this Judicial District, switches with support for multiprotocol label

 switching (“MPLS”) Layer 3 virtual private network (“VPN”). These switches include the HPE



 10
      See https://certification-learning.hpe.com/TR/datacard/Course/00908176.
 11
   See https://www.linkedin.com/jobs/search?keywords=Hewlett%20Packard%20Enterprise&
 location=Austin%2C%20Texas%2C%20United%20States (printout attached as Exhibit D).


                                                     5
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00725-ADA
                        Document Document
                                 19-4 Filed1 12/23/20
                                              Filed 08/12/20
                                                       Page 33
                                                             Page
                                                               of 986 PageID
                                                                      of 14 #: 1238




 FlexNetwork 5510 HI Switch Series,12 the HPE FlexFabric 5930 Switch Series,13 and the HPE

 FlexFabric 5940 Switch Series14 (collectively, the “Accused Products”).

            21.   The Accused Products practice a method of providing Internet Protocol (IP)

 Virtual Private Network (VPN) services, comprising: exchanging unique loop-back addresses of

 customer edges (CE) between said CEs via a respective data virtual circuit therebetween;

 sending IP addresses of customer networks associated with each CE to an associated IP service

 controller (IPSC); broadcasting from said associated IPSC, said IP addresses of said associated

 customer networks to other IPSCs; sending, from each CE to an associated IPSC, a list of

 received loop-back addresses; sending, from each IPSC to an associated CE, customer network

 addresses received from other IPSCs; and, populating, at each CE, a local routing table with

 information mapping said customer networks with a data virtual circuit.

            22.   According to HPE, “MPLS L3VPN is a L3VPN technology used to interconnect

 geographically dispersed VPN sites. MPLS L3VPN uses [Border Gateway Protocol (“BGP”)] to

 advertise VPN routes and uses MPLS to forward VPN packets over a service provider backbone.

 MPLS L3VPN provides flexible networking modes, excellent scalability, and convenient support

 for MPLS [Traffic Engineering (“TE”)].” 15

            23.   The Accused Products include “Gigabit Ethernet switches that deliver resiliency,

 security, and multiservice support capabilities at the edge layer of data center, large campus, and


 12
   See https://buy.hpe.com/us/en/networking/networking-switches/hpe-flexnetwork-5510-hi-
 switch-series/p/1008652960; see also https://techhub.hpe.com/eginfolib/networking/docs/
 switches/5510hi/cr/5200-3843_hi-avail_cr/content/index.htm.
 13
   See https://buy.hpe.com/us/en/networking/networking-switches/hpe-flexfabric-5940-switch-
 series/p/1009148840; see also https://techhub.hpe.com/eginfolib/networking/docs/switches/
 5940-5930/5200-4864_hi-avail_cg/content/bk01-toc.htm.
 14
      Id.
 15
      See https://support.hpe.com/hpesc/public/docDisplay?docId=a00041116en_us at 184.


                                                  6
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00725-ADA
                        Document Document
                                 19-4 Filed1 12/23/20
                                              Filed 08/12/20
                                                       Page 34
                                                             Page
                                                               of 987 PageID
                                                                      of 14 #: 1239




 metro Ethernet networks. . . . With complete IPv4/IPv6, OpenFlow, and MPLS/VPLS features,

 the series provides investment protection with an easy transition from IPv4 to IPv6 networks.” 16

          24.    The Accused Products practice a method providing Internet Protocol (IP) Virtual

 Private Network (VPN) services, comprising: exchanging unique loop-back addresses of

 customer edges (CE) between said CEs via a respective data virtual circuit therebetween;

 sending IP addresses of customer networks associated with each CE to an associated IP service

 controller (IPSC); broadcasting from said associated IPSC, said IP addresses of said associated

 customer networks to other IPSCs; sending, from each CE to an associated IPSC, a list of

 received loop-back addresses; sending, from each IPSC to an associated CE, customer network

 addresses received from other IPSCs; and, populating, at each CE, a local routing table with

 information mapping said customer networks with a data virtual circuit.

          25.    The Accused Products practice a method of providing IP-VPN services for

 customers and service providers utilizing layer-2 point-to-point connectivity. 17 See Figure A

 below.




 16
      See https://h20195.www2.hpe.com/v2/GetPDF.aspx/c04843027.pdf.
 17
   See https://techhub.hpe.com/eginfolib/networking/docs/switches/5510hi/5200-
 0081b_mpls_cg/content/index.htm; see also https://support.hpe.com/hpesc/public/docDisplay?
 docId=a00041116en_us at 296.


                                                  7
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00725-ADA
                        Document Document
                                 19-4 Filed1 12/23/20
                                              Filed 08/12/20
                                                       Page 35
                                                             Page
                                                               of 988 PageID
                                                                      of 14 #: 1240




                                             Figure A

          26.     The Accused Products practice a method of exchanging unique loop-back

 addresses of customer edge nodes (“CE”) between the CEs via a respective data virtual circuit

 therebetween, and sending IP addresses of customer networks associated with each CE to an

 associated IP service controller (“IPSC”).18 A loopback interface address is configured for the

 Customer Edge 1 (“CE1”) as shown in Figure A above and Figure B below.




                                             Figure B19

 The Accused Products provide a feature of operation in MPLS L3VPN. 20 CE2 learns the

 loopback interface address from CE1. See Figures A and B above. The loopback addresses are

 communicated between the CEs. See Figure C below.21


 18
      See, e.g., https://support.hpe.com/hpesc/public/docDisplay?docId=a00041116en_us.
 19
      See https://support.hpe.com/hpesc/public/docDisplay?docId=a00041116en_us at 296.


                                                 8
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00725-ADA
                        Document Document
                                 19-4 Filed1 12/23/20
                                              Filed 08/12/20
                                                       Page 36
                                                             Page
                                                               of 989 PageID
                                                                      of 14 #: 1241




            27.   The associated IPSC of the Accused Products broadcasts the IP addresses of the

 associated customer networks to other IPSCs, and each CE sends to an associated IPSC, a list of

 received loop back addresses.22




                                              Figure C

            28.   Each IPSC then sends to an associated CE the customer network addresses

 received from other IPSCs, and each CE populates a local routing table with information

 mapping the customer networks with a data virtual circuit. 23 As shown in Figure D (network

 diagram) and Figure E below (Interface and IP address assignment), the routes learned by CE2

 from PE2 are populated in a routing table in CE2.24 When the routing information that CE2 has

 received is checked it has a routing table, which includes the route of the VPN behind CE1, i.e.,

 the customer network associated with CE1.




 20
      https://support.hpe.com/hpesc/public/docDisplay?docId=a00041116en_us at 184–298.
 21
      https://support.hpe.com/hpesc/public/docDisplay?docId=a00041116en_us at 220.
 22
      Id.
 23
      See https://support.hpe.com/hpesc/public/docDisplay?docId=a00041116en_us at 292.
 24
      Id.


                                                  9
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00725-ADA
                         DocumentDocument
                                  19-4 Filed
                                           1 12/23/20
                                              Filed 08/12/20
                                                        Page 37
                                                             Page
                                                                of 98
                                                                    10PageID
                                                                       of 14 #: 1242




                                               Figure D




                                               Figure E

        29.     In view of the preceding paragraphs 21–28, each and every element of at least

 claim 1 of the ’534 Patent is found in the Accused Products.

        30.     HPE continues to directly infringe at least one claim of the ’534 Patent, literally

 or under the doctrine of equivalents, by making, using, selling, offering for sale, importing,

 and/or distributing the Accused Products in the United States, including within this judicial

 district, without the authority of Brazos.

        31.     HPE has received notice and actual or constructive knowledge of the ’534 Patent

 since at least the date of service of this Complaint.

        32.     Since at least the date of service of this Complaint, through its actions, HPE has

 actively induced product makers, distributors, retailers, and/or end users of the Accused Products


                                                   10
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00725-ADA
                         DocumentDocument
                                  19-4 Filed
                                           1 12/23/20
                                              Filed 08/12/20
                                                        Page 38
                                                             Page
                                                                of 98
                                                                    11PageID
                                                                       of 14 #: 1243




 to infringe the ’534 Patent throughout the United States, including within this Judicial District,

 by, among other things, advertising and promoting the use of the Accused Products in various

 websites, including providing and disseminating product descriptions, operating manuals, and

 other instructions on how to implement and configure the Accused Products. Examples of such

 advertising, promoting, and/or instructing include the documents at:

       https://support.hpe.com/hpesc/public/docDisplay?docId=c05218883;

       https://support.hpe.com/hpesc/public/docDisplay?docId=a00077571en_us;

       https://support.hpe.com/hpesc/public/docDisplay?docId=a00077564en_us; and

       https://support.hpe.com/hpesc/public/docDisplay?docId=a00041116en_us.

 HPE was and is aware that the normal and customary use by end users of the Accused Products

 infringes the ’534 patent. HPE’s inducement is ongoing.

        33.     Since at least the date of service of this Complaint, through its actions, HPE has

 contributed to the infringement of the ’534 Patent by having others sell, offer for sale, or use the

 Accused Products throughout the United States, including within this judicial district, with

 knowledge that the Accused Products infringe the ’534 Patent. The Accused Products have

 special features that are especially made or adapted for infringing the ’534 Patent and have no

 substantial non-infringing use. For example, in view of the preceding paragraphs, the Accused

 Products contain functionality which is material to at least claim 1 of the ’534 Patent. HPE’s

 infringing use of the Accused Products includes its internal use and testing of the Accused

 Products.

        34.     The special features include providing MPLS L3VPN and implementing IP-VPN

 services for customers and service providers utilizing layer-2 point-to-point connectivity, which

 is used in a manner that infringes the ’534 Patent.



                                                  11
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00725-ADA
                         DocumentDocument
                                  19-4 Filed
                                           1 12/23/20
                                              Filed 08/12/20
                                                        Page 39
                                                             Page
                                                                of 98
                                                                    12PageID
                                                                       of 14 #: 1244




        35.     The special features constitute a material part of the invention of one or more

 claims of the ’534 Patent and are not staple articles of commerce suitable for substantial non-

 infringing uses.

        36.     Brazos has suffered damages as a result of HPE’s direct and indirect infringement

 of the ’534 Patent in an amount adequate to compensate for HPE’s infringement, but in no event

 less than a reasonable royalty for the use made of the invention by HPE, together with interest

 and costs as fixed by the Court.

                                             JURY DEMAND

        Brazos hereby demands a jury on all issues so triable.

                                       PRAYER FOR RELIEF

        WHEREFORE, Brazos respectfully requests that the Court:

        (a)     enter judgment that HPE infringes one or more claims of the ’534 Patent literally

 and/or under the doctrine of equivalents;

        (b)     enter judgment that HPE has inducted infringement and continues to induce

 infringement of one or more claims of the ’534 Patent;

        (c)     enter judgment that HPE has contributed to and continues to contribute to the

 infringement of one or more claims of the ’534 Patent;

        (d)     award Brazos damages, to be paid by HPE in an amount adequate to compensate

 Brazos for such damages, together with pre-judgment and post-judgment interest for the

 infringement by HPE of the ’534 Patent through the date such judgment is entered in accordance

 with 35 U.S.C. § 284, and increase such award by up to three times the amount found or assessed

 in accordance with 35 U.S.C. § 284;

        (e)     declare this case exceptional pursuant to 35 U.S.C. § 285; and




                                                 12
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00725-ADA
                         DocumentDocument
                                  19-4 Filed
                                           1 12/23/20
                                              Filed 08/12/20
                                                        Page 40
                                                             Page
                                                                of 98
                                                                    13PageID
                                                                       of 14 #: 1245




        (f)     award Brazos its costs, disbursements, attorneys’ fees, and such further and

 additional relief as is deemed appropriate by this Court.

                                                   Respectfully submitted,

 Dated: August 12, 2020                            /s/ Raymond W. Mort, III
                                                   Raymond W. Mort, III
 Edward J. Naughton                                Texas State Bar No. 00791308
 (pro hac vice to be filed)                        raymort@austinlaw.com
 enaughton@brownrudnick.com                        THE MORT LAW FIRM, PLLC
 Rebecca MacDowell Lecaroz                         100 Congress Avenue, Suite 2000
 (pro hac vice to be filed)                        Austin, Texas 78701
 rlecaroz@brownrudnick.com                         Tel/Fax: 512-865-7950
 BROWN RUDNICK LLP
 One Financial Center
 Boston, Massachusetts 02111
 telephone: (617) 856-8200
 facsimile: (617) 856-8201

 Alessandra C. Messing
 (pro hac vice to be filed)
 amessing@brownrudnick.com
 Timothy J. Rousseau
 (pro hac vice to be filed)
 trousseau@brownrudnick.com
 Yarelyn Mena
 (pro hac vice to be filed)
 ymena@brownrudnick.com
 BROWN RUDNICK LLP
 7 Times Square
 New York, New York 10036
 telephone: (212) 209-4800
 facsimile: (212) 209-4801

 Sarah G. Hartman
 (pro hac vice to be filed)
 shartman@brownrudnick.com
 BROWN RUDNICK LLP
 2211 Michelson Drive, 7th Floor
 Irvine, California 92612
 telephone: (949) 752-7100
 facsimile: (949) 252-1514
                                                   Counsel for Plaintiff
                                                   WSOU Investments, LLC d/b/a
                                                   Brazos Licensing and Development


                                                 13
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00725-ADA
                         DocumentDocument
                                  19-4 Filed
                                           1 12/23/20
                                              Filed 08/12/20
                                                        Page 41
                                                             Page
                                                                of 98
                                                                    14PageID
                                                                       of 14 #: 1246




                                        14
Case 1:20-cv-01228-CFC Document 19-4 Filed 12/23/20 Page 42 of 98 PageID #: 1247




                      EXHIBIT U
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00812-ADA
                        Document Document
                                 19-4 Filed1 12/23/20
                                              Filed 09/04/20
                                                       Page 43
                                                             Page
                                                               of 981 PageID
                                                                      of 12 #: 1248




                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF TEXAS
                                         WACO DIVISION


 WSOU INVESTMENTS, LLC D/B/A                          No. 6:20-cv-00812
 BRAZOS LICENSING AND DEVELOPMENT,
                                                      JURY TRIAL DEMANDED
                Plaintiff,

          v.

 JUNIPER NETWORKS, INC.,

                Defendant.


                             BRAZOS’S COMPLAINT AGAINST JUNIPER FOR
                             INFRINGEMENT OF U.S. PATENT NO. 7,382,781

          Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“Brazos”),

 by and through its attorneys, files this Complaint for Patent Infringement against defendant

 Juniper Networks, Inc. (“Juniper”) and alleges:

                                      NATURE OF THE ACTION

          1.    This is a civil action for patent infringement arising under the Patent Laws of the

 United States, 35 U.S.C. §§ 1 et seq., including §§ 271, 281, 284, and 285.

                                           THE PARTIES

          2.    Brazos is a limited liability corporation organized and existing under the laws of

 Delaware, with its principal place of business at 605 Austin Avenue, Suite 6, Waco, Texas

 76701.

          3.    On information and belief, Juniper is a corporation organized and existing under

 the laws of Delaware, with a regular and established place of business located at 1120 South

 Capital of Texas Highway, Suite 120, First Floor, Building 2, Austin, Texas 78746. Juniper may

 be served through its designated agent for service of process, CT Corporation System, 1999
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00812-ADA
                        Document Document
                                 19-4 Filed1 12/23/20
                                              Filed 09/04/20
                                                       Page 44
                                                             Page
                                                               of 982 PageID
                                                                      of 12 #: 1249




 Bryan Street, Suite 900, Dallas, Texas, 75201. On information and belief, Juniper is registered to

 do business in the State of Texas and has been since at least April 27, 2017.

                                      JURISDICTION AND VENUE

        4.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

 §§ 1331 and 1338(a).

        5.      This Court has specific and general personal jurisdiction over Juniper pursuant to

 due process and/or the Texas Long Arm Statute because Juniper has committed and continues to

 commit acts of patent infringement, including acts giving rise to this action, within the State of

 Texas and this Judicial District. The Court’s exercise of jurisdiction over Juniper would not

 offend traditional notions of fair play and substantial justice because Juniper has established

 minimum contacts with the forum. For example, on information and belief, Juniper has

 committed acts of infringement in this Judicial District, directly and/or through intermediaries,

 by, among other things, making, using, offering to sell, selling, and/or importing products and/or

 services that infringe the Asserted Patent, as alleged herein.

        6.      Upon information and belief, Juniper has continuous and systematic business

 contacts with the State of Texas. Juniper is registered to do business in the State of Texas, has

 offices and facilities in the State of Texas, and actively directs its activities to customers located

 in the State of Texas. Juniper, directly and/or through affiliates and/or intermediaries, conducts

 its business extensively throughout the State of Texas, by shipping, importing, manufacturing,

 distributing, offering for sale, selling, and/or advertising its products and services in the State of

 Texas and this Judicial District.

        7.      Venue is proper in this Court pursuant to 28 U.S.C. § 1400(b). Juniper is

 registered to do business in the State of Texas, and, upon information and belief, Juniper has

 transacted business in this Judicial District, and has committed acts of direct and indirect


                                                    2
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00812-ADA
                        Document Document
                                 19-4 Filed1 12/23/20
                                              Filed 09/04/20
                                                       Page 45
                                                             Page
                                                               of 983 PageID
                                                                      of 12 #: 1250




 infringement in this Judicial District by, among other things, importing, offering to sell, and

 selling products that infringe the Asserted Patent. Juniper has regular and established places of

 business in this Judicial District, as set forth below.

          8.      Juniper maintains a regular and established place of business in this Judicial

 District, at least at 1120 South Capital of Texas Highway, Suite 120, First Floor, Building 2,

 Austin, Texas 78746. Upon information and belief, Juniper conducts business, serves customers,

 and markets and/or sells its products from its regular and established place of business in Austin,

 Texas, in this Judicial District.

          9.      Upon information and belief, Juniper maintains additional regular and established

 places of business in the State of Texas, nearby to this Judicial District, including at Granite Park

 V, 5830 Granite Pkwy #850, Plano, Texas 75024.

          10.     Juniper’s Form 10-K for the fiscal year ended December 31, 2019 states, in part:

          Juniper Networks designs, develops, and sells products and services for high-
          performance networks to enable customers to build scalable, reliable, secure and
          cost-effective networks for their businesses . . . . We organize and manage our
          business by major functional departments on a consolidated basis as one operating
          segment. We sell our high-performance network products and service offerings
          across routing, switching, and security technologies. In addition to our products,
          we offer our customers services, including maintenance and support, professional
          services, and education and training programs. 1

          11.     Upon information and belief, Juniper designs, manufactures, uses, imports into

 the United States, sells, and/or offers for sale in the United States products that infringe the

 Asserted Patent, directly and or through intermediaries, as alleged herein. Juniper markets, sells,

 and/or offers to sell its products and services, including those accused herein of infringement, to

 actual and potential customers and end-users located in the State of Texas and in this Judicial

 District, as alleged herein.

 1
     See https://s1.q4cdn.com/608738804/files/doc_financials/2019/q4/2019-10-K-Final.pdf at 3.


                                                    3
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00812-ADA
                        Document Document
                                 19-4 Filed1 12/23/20
                                              Filed 09/04/20
                                                       Page 46
                                                             Page
                                                               of 984 PageID
                                                                      of 12 #: 1251




          12.     Juniper’s website advertises and promotes its products and services to customers

 nationwide, and permits customers to request a quote or buy directly from Juniper by requesting

 a direct call or email from a Juniper representative.2

                                              COUNT I
                              Infringement of U.S. Patent No. 7,382,781

          13.     Brazos re-alleges and incorporates by reference the preceding paragraphs 1–12 of

 this Complaint.

          14.     On June 3, 2008, the U.S. Patent & Trademark Office duly and legally issued U.S.

 Patent No. 7,382,781 (the “’781 Patent”), entitled “Multicast Architecture for a Virtual Private

 Local Area Network Service in a Metro Ethernet Network.” A true and correct copy of the ’781

 Patent is attached as Exhibit A to this Complaint.

          15.     Brazos is the owner of all rights, title, and interest in and to the ’781 Patent,

 including the right to assert all causes of action arising under the ’781 Patent and the right to any

 remedies for the infringement of the ’781 Patent.

          16.     Juniper makes, uses, sells, offers for sale, imports, and/or distributes in the United

 States, including within this Judicial District, products running Juniper’s Junos OS operating

 system and supporting IS-IS and multicast, 3 including, but not limited to, Juniper’s QFX Series

 Switches,4 EX Series Switches,5 MX Series 5G Universal Routing Platform, 6 NFX Series




 2
     See https://www.juniper.net/us/en/how-to-buy/.
 3
     See https://www.juniper.net/us/en/products-services/nos/junos/.
 4
  See https://www.juniper.net/us/en/products-services/switching/qfx-series/;
 https://www.juniper.net/us/en/products-services/switching/qfx-series/datasheets/1000480.page.
 5
   See https://www.juniper.net/us/en/products-services/switching/ex-series/;
 https://www.juniper.net/documentation/en_US/junos/topics/reference/configuration-statement/
 interface-edit-protocols-isis.html.


                                                     4
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00812-ADA
                        Document Document
                                 19-4 Filed1 12/23/20
                                              Filed 09/04/20
                                                       Page 47
                                                             Page
                                                               of 985 PageID
                                                                      of 12 #: 1252




 Network Services Platform,7 and SRX Series Services Gateways 8 (collectively, the “Accused

 Products”).

          17.     Junos OS is the operating system that runs on the physical, virtual networking and

 security products offered by Juniper:9

          Innovatively designed for simplicity, Junos OS is the single operating system that
          powers Juniper’s broad portfolio of physical and virtual networking and security
          products. Built for reliability, security, and flexibility, it runs some of the world’s
          most sophisticated network deployments, giving operators a competitive
          advantage over those who run other network operating systems.
          Junos OS automates network operations with streamlined precision, furthers
          operational efficiency, and frees up valuable time and resources for top-line
          growth opportunities.

          18.     The Accused Products practice a method of operating a computer network along

 which network traffic flows between a plurality of nodes in the form of packets.

          19.     Specifically, the Accused Products run and maintain the operation of devices in a

 network along which traffic flows between a plurality of nodes in the form of packets. The

 Accused Products implement the “IS-IS protocol,” which is “an interior gateway protocol (IGP)

 that uses link state information to make routing decisions.” “IS-IS uses hello packets that allow

 network convergence to occur quickly when network changes are detected.” “An IS-IS network

 is a single autonomous system (AS), also called a routing domain, that consists of end systems



 6
   See https://www.juniper.net/us/en/products-services/routing/mx-series/;
 https://www.juniper.net/documentation/en_US/junos/topics/reference/configuration-statement/
 interface-edit-protocols-isis.html.
 7
   See https://www.juniper.net/us/en/products-services/sdn/nfx-series/; https://www.juniper.net/
 documentation/en_US/junos/information-products/pathway-pages/nfx-series/nfx150-getting-
 started.pdf.
 8
  See https://www.juniper.net/us/en/products-services/security/srx-series/;
 https://www.juniper.net/documentation/en_US/junos/information-products/pathway-pages/
 config-guide-routing/config-guide-routing-is-is.pdf.
 9
     See supra note 3.


                                                    5
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00812-ADA
                        Document Document
                                 19-4 Filed1 12/23/20
                                              Filed 09/04/20
                                                       Page 48
                                                             Page
                                                               of 986 PageID
                                                                      of 12 #: 1253




 and intermediate systems. End systems are network entities that send and receive packets.

 Intermediate systems send and receive packets and relay (forward) packets.” 10

           20.    The Accused Products communicate unicast packet traffic along the network

 according to a first traffic configuration along the network.

           21.    The Accused Products route unicast packet traffic according to unicast metrics

 and unicast routing tables, which are a first traffic configuration.

           22.    The Accused Products communicate multicast packet traffic along the network

 according to a second traffic configuration along the network, wherein the second traffic

 configuration differs from the first traffic configuration. “In certain instances, the unicast routing

 table used for the [reverse path forwarding (RPF)] check is also the table used for forwarding

 unicast data packets.”11

           23.    Juniper’s documentation for the Accused Products describes the address

 configuration of unicast data traffic that is used to communicate unicast data traffic based on the

 first configuration:12

           A unicast address identifies a single interface. When a network device sends a
           packet to a unicast address, the packet goes only to the specific interface
           identified by that address. Unicast addresses support a global address scope and
           two types of local address scopes.
           A unicast address consists of n bits for the prefix and 128 - n bits for the interface
           ID.
           In the IPv6 implementation for a subscriber access network, the following types
           of unicast addresses can be used:




 10
   See https://www.juniper.net/documentation/en_US/junos/information-products/pathway-
 pages/config-guide-routing/config-guide-routing-is-is.pdf at 3.
 11
      See supra note 10 at 179.
 12
  See https://www.juniper.net/documentation/en_US/junos/topics/concept/subscriber-
 management-dual-stack-ipv6-address-types.html.


                                                     6
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00812-ADA
                        Document Document
                                 19-4 Filed1 12/23/20
                                              Filed 09/04/20
                                                       Page 49
                                                             Page
                                                               of 987 PageID
                                                                      of 12 #: 1254




               Global unicast address—A unique IPv6 address assigned to a host interface.
                These addresses have a global scope and essentially the same purposes as
                IPv4 public addresses. Global unicast addresses are routable on the Internet.
               Link-local IPv6 address—An IPv6 address that allows communication
                between neighboring hosts that reside on the same link. Link-local addresses
                have a local scope, and cannot be used outside the link. They always have the
                prefix FE80∷/10.
               Loopback IPv6 address—An IPv6 address used on a loopback interfaces. The
                IPv6 loopback address is 0:0:0:0:0:0:0:1, which can be notated as ∷1/128.
               Unspecified address—An IPv6 unspecified address is 0:0:0:0:0:0:0:0, which
                can be notated at ∷/128.

          24.      The Accused Products communicate routing information representing at least a

 portion of the second traffic configuration to each node in the plurality of nodes, wherein each

 node in the plurality of nodes routes multicast traffic in response to at least a portion of the

 second traffic configuration.

          25.      The Accused Products are configured to calculate an alternate multicast topology,

 in addition to the unicast topology and adds corresponding routes to inet.2 (i.e., an alternate

 unicast routing table). Additionally, the information related to the second configuration (i.e., the

 multicast topology and the corresponding routes) present in inet.2 is also advertised as shown

 below:13

          Most multicast routing protocols perform a reverse-path forwarding (RPF) check
          on the source of multicast packets. If a packet comes in on the interface that is
          used to send data to the source, the packet is accepted and forwarded to one or
          more downstream interfaces. Otherwise, the packet is discarded and a notification
          is sent to the multicast routing protocol running on the interface.
          In certain instances, the unicast routing table used for the RPF check is also the
          table used for forwarding unicast data packets. Thus, unicast and multicast routing
          are congruent. In other cases, where it is preferred that multicast routing be
          independent of unicast routing, the multicast routing protocols are configured to
          perform the RPF check using an alternate unicast routing table inet.2.
          You can configure IS-IS to calculate an alternate IPv4 multicast topology, in
          addition to the normal IPv4 unicast topology, and add the corresponding routes to

 13
      See supra note 10 at 179–80.


                                                    7
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00812-ADA
                        Document Document
                                 19-4 Filed1 12/23/20
                                              Filed 09/04/20
                                                       Page 50
                                                             Page
                                                               of 988 PageID
                                                                      of 12 #: 1255




           inet.2. The IS-IS interface metrics for the multicast topology can be configure
           independently of the unicast metrics. You can also selectively disable interfaces
           from participating in the multicast topology while continuing to participate in the
           regular unicast topology. This enables you to exercise control over the paths that
           multicast data takes through a network so that it is independent of unicast data
           paths. You can also configure IS-IS to calculate an alternate IPv6 multicast
           topology, in addition of the normal IPv6 unicast topology.
           NOTE: IS-IS only starts advertising the routes when the interface routes are in
           inet.2.

 Thus, the routing information (i.e., the corresponding routes of the multicast topology) that is a

 portion of the second configuration is also advertised (i.e., communicated) to the nodes in the

 network. Based on the communicated second configuration, the nodes are configured to control

 which path the multicast data must take in the network.

           26.    “The IS-IS protocol is an interior gateway protocol (IGP) that uses link-state

 information to make routing decisions.”14 In a link-state based IGP, the routes determined by the

 link-state based interior gateway IS-IS protocol are communicated to all routers (i.e., each node)

 in the area/network (i.e., routes added into inet.2 are advertised by IS-IS to each node): 15

           The propagation of link-state updates is determined by the level boundaries. All
           routers within a level maintain a complete link-state database of all other routers
           in the same level. Each router then uses the Dijkstra algorithm to determine the
           shortest path from the local router to other routers in the link-state database.

           27.    In view of the preceding paragraphs 18–26, each and every element of at least

 claim 18 of the ’781 Patent is found in the Accused Products.

           28.    Juniper continues to directly infringe at least one claim of the ’781 Patent, literally

 or under the doctrine of equivalents, by making, using, selling, offering for sale, importing,

 and/or distributing the Accused Products in the United States, including within this Judicial



 14
      See supra note 10 at 3.
 15
      See supra note 10 at 21.


                                                    8
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00812-ADA
                        Document Document
                                 19-4 Filed1 12/23/20
                                              Filed 09/04/20
                                                       Page 51
                                                             Page
                                                               of 989 PageID
                                                                      of 12 #: 1256




 District, without the authority of Brazos. Juniper’s infringing use of the Accused Products

 includes its internal use and testing of the Accused Products.

        29.      Juniper has received notice and actual or constructive knowledge of the ’781

 Patent since at least the date of service of this Complaint.

        30.      Since at least the date of service of this Complaint, through its actions, Juniper has

 actively induced product makers, distributors, retailers, and/or end users of the Accused Products

 to infringe the ’781 Patent throughout the United States, including within this Judicial District,

 by, among other things, advertising and promoting the use of the Accused Products in various

 websites, including providing and disseminating product descriptions, operating manuals, and

 other instructions on how to implement and configure the Accused Products. Examples of such

 advertising, promoting, and/or instructing include the documents at:

             http://www.juniper.net/assets/us/en/local/pdf/datasheets/1000616-en.pdf; and

             https://www.juniper.net/documentation/en_US/junos/information-products/pathway-
              pages/config-guide-multicast/config-guide-multicast.pdf.

        31.      Juniper was and is aware that the normal and customary use by end users of the

 Accused Products infringes the ’781 Patent. Juniper’s inducement is ongoing.

        32.      Since at least the date of service of this Complaint, through its actions, Juniper has

 contributed to the infringement of the ’781 Patent by having others sell, offer for sale, or use the

 Accused Products throughout the United States, including within this Judicial District, with

 knowledge that the Accused Products infringe the ’781 Patent. The Accused Products have

 special features that are especially made or adapted for infringing the ’781 Patent and have no

 substantial non-infringing use. For example, in view of the preceding paragraphs, the Accused

 Products contain functionality which is material to at least claim 18 of the ’781 Patent.




                                                   9
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00812-ADA
                         DocumentDocument
                                  19-4 Filed
                                           1 12/23/20
                                              Filed 09/04/20
                                                        Page 52
                                                             Page
                                                                of 98
                                                                    10PageID
                                                                       of 12 #: 1257




        33.     The special features include using the IS-IS protocol to control the routing of

 multicast packet traffic according to a multicast traffic configuration that differs from a traffic

 configuration used for unicast packet traffic in a manner that infringes the ’781 Patent.

        34.     The special features constitute a material part of the invention of one or more

 claims of the ’781 Patent and are not staple articles of commerce suitable for substantial non-

 infringing uses.

        35.     Brazos has suffered damages as a result of Juniper’s direct and indirect

 infringement of the ’781 Patent in an amount adequate to compensate for Juniper’s infringement,

 but in no event less than a reasonable royalty for the use made of the invention by Juniper,

 together with interest and costs as fixed by the Court.

                                            JURY DEMAND

        Brazos hereby demands a jury on all issues so triable.

                                         PRAYER FOR RELIEF

        WHEREFORE, Brazos respectfully requests that the Court:

        (a)     enter judgment that Juniper infringes one or more claims of the ’781 Patent

 literally and/or under the doctrine of equivalents;

        (b)     enter judgment that Juniper has induced infringement and continues to induce

 infringement of one or more claims of the ’781 Patent;

        (c)     enter judgment that Juniper has contributed to and continues to contribute to the

 infringement of one or more claims of the ’781 Patent;

        (d)     award Brazos damages, to be paid by Juniper in an amount adequate to

 compensate Brazos for such damages, together with pre-judgment and post-judgment interest for

 the infringement by Juniper of the ’781 Patent through the date such judgment is entered in




                                                   10
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00812-ADA
                         DocumentDocument
                                  19-4 Filed
                                           1 12/23/20
                                              Filed 09/04/20
                                                        Page 53
                                                             Page
                                                                of 98
                                                                    11PageID
                                                                       of 12 #: 1258




 accordance with 35 U.S.C. § 284, and increase such award by up to three times the amount found

 or assessed in accordance with 35 U.S.C. § 284;

        (e)     declare this case exceptional pursuant to 35 U.S.C. § 285; and

        (f)     award Brazos its costs, disbursements, attorneys’ fees, and such further and

 additional relief as is deemed appropriate by this Court.




                                                 11
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00812-ADA
                         DocumentDocument
                                  19-4 Filed
                                           1 12/23/20
                                              Filed 09/04/20
                                                        Page 54
                                                             Page
                                                                of 98
                                                                    12PageID
                                                                       of 12 #: 1259




                                         Respectfully submitted,

 Dated: September 4, 2020                /s/ Raymond W. Mort, III
                                         Raymond W. Mort, III
 Edward J. Naughton                      Texas State Bar No. 00791308
 (pro hac vice to be filed)              raymort@austinlaw.com
 enaughton@brownrudnick.com              THE MORT LAW FIRM, PLLC
 Rebecca MacDowell Lecaroz               100 Congress Avenue, Suite 2000
 (pro hac vice to be filed)              Austin, Texas 78701
 rlecaroz@brownrudnick.com               tel/fax: (512) 677-6825
 BROWN RUDNICK LLP
 One Financial Center
 Boston, Massachusetts 02111
 telephone: (617) 856-8200
 facsimile: (617) 856-8201

 Alessandra C. Messing
 (pro hac vice to be filed)
 amessing@brownrudnick.com
 Timothy J. Rousseau
 (pro hac vice to be filed)
 trousseau@brownrudnick.com
 Yarelyn Mena
 (pro hac vice to be filed)
 ymena@brownrudnick.com
 BROWN RUDNICK LLP
 7 Times Square
 New York, New York 10036
 telephone: (212) 209-4800
 facsimile: (212) 209-4801

 David M. Stein
 dstein@brownrudnick.com
 (pro hac vice to be filed)
 Sarah G. Hartman
 (pro hac vice to be filed)
 shartman@brownrudnick.com
 BROWN RUDNICK LLP
 2211 Michelson Drive, 7th Floor
 Irvine, California 92612
 telephone: (949) 752-7100
 facsimile: (949) 252-1514
                                         Counsel for Plaintiff
                                         WSOU Investments, LLC d/b/a
                                         Brazos Licensing and Development




                                        12
Case 1:20-cv-01228-CFC Document 19-4 Filed 12/23/20 Page 55 of 98 PageID #: 1260




                   EXHIBIT V
Case 1:20-cv-01228-CFC Document 19-4 Filed 12/23/20 Page 56 of 98 PageID #: 1261




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION

  WSOU INVESTMENTS, LLC D/B/A
  BRAZOS LICENSING AND
  DEVELOPMENT,
                                                       CIVIL ACTION NO. 6:20-cv-1083
                     Plaintiff,
  v.

  ARISTA NETWORKS, INC.
                                                       JURY TRIAL DEMANDED
                     Defendant.

                                  BRAZOS COMPLAINT FOR
                          PATENT INFRINGEMENT AND JURY DEMAND

          Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“Brazos”),

 by and through its attorneys, files this Complaint for Patent Infringement against defendant Arista

 Networks, Inc. (“Arista”) and alleges as follows:

          1.        This Complaint arises from Arista’s unlawful infringement of the following United

 States patents owned by Brazos: United States Patent Nos. 7,409,715 (“’715 Patent”); 8,472,447

 (“’447 Patent”); and 9,450,884 (“’884 Patent”) (collectively, the “Asserted Patents”).

                                                  Parties

          2.        Plaintiff Brazos is a limited liability corporation organized and existing under the

 laws of Delaware, with its principal place of business at 605 Austin Avenue, Suite 6, Waco, Texas

 76701.

          3.        Defendant Arista Networks, Inc. is a corporation organized under the laws of the

 State of Delaware, with its principal place of business at 5453 Great America Parkway, Santa

 Clara, California 95054. Arista is doing business, either directly or through its agents, on an

 ongoing basis in this judicial district and elsewhere in the United States, and has a regular and




 7747379v1/016955
Case 1:20-cv-01228-CFC Document 19-4 Filed 12/23/20 Page 57 of 98 PageID #: 1262




 established place of business in this judicial district. Arista may be served with process through its

 registered agent, Corporation Service Company, 251 Little Falls Drive, Wilmington, Delaware

 19808.

                                          Jurisdiction & Venue

          4.        This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

 1338(a) because this action arises under the patent laws of the United States, 35 U.S.C. §§ 1 et seq.

          5.        This Court has personal jurisdiction over Arista in this action because Arista has

 committed acts of infringement of the Asserted Patents within this District giving rise to this action,

 and has established minimum contacts with this forum such that the exercise of jurisdiction over

 Arista would not offend traditional notions of fair play and substantial justice. Arista, directly and

 through subsidiaries or intermediaries, has committed and continues to commit acts of

 infringement in this District by, among other things, making, using, importing, offering to sell, and

 selling products that infringe the Asserted Patents. Notably, Arista has repeatedly admitted or

 failed to dispute that this Court has personal jurisdiction over Arista in patent actions. See, e.g.,

 Answer ¶ 8, Proven Networks, LLC v. Arista Networks, Inc., 6:20-cv-00281 (W.D. Tex. Jun. 22,

 2020), ECF No. 13; Answer ¶ 5, Intellectual Ventures I LLC et al v. Arista Networks, Inc., 6:20-

 cv-00749 (W.D. Tex. November 5, 2020), ECF No. 9. Notably Proven Networks involves many

 of the same accused products that are at issue here.

          6.        Venue is proper in this District under 28 U.S.C. § 1400(b). Arista is registered to

 do business in Texas, and upon information and belief, Defendant has transacted business in this

 District and has committed acts of direct and indirect infringement in this District by, among other

 things, importing, offering to sell, and selling products that infringe the Asserted Patents. Arista




 7747379v1/016955                                    2
Case 1:20-cv-01228-CFC Document 19-4 Filed 12/23/20 Page 58 of 98 PageID #: 1263




 has a regular and established place of business in the District, including corporate offices at The

 Terrace, Building II, Suite 420, 2700 Via Fortuna, Austin, Texas 78746.1

           7.       In a recent case, Arista admitted that this federal judicial district is a proper venue

 for patent infringement actions against it. See, e.g., Answer ¶ 9, Proven Networks, LLC v. Arista

 Networks, Inc., 6:20-cv-00281 (W.D. Tex. Jun. 22, 2020), ECF No. 13 (admitting venue is proper

 in this district). Notably, Proven Networks involves many of the same accused products that are at

 issue here. Arista also admitted it has transacted business in this district. See, e.g., Answer ¶ 9,

 Proven Networks, LLC v. Arista Networks, Inc., 6:20-cv-00281 (W.D. Tex. Jun. 22, 2020), ECF

 No. 13.

                                                 Count 1
                                      (Infringement of the ’715 Patent)

           8.       Brazos repeats and re-alleges the allegations in the preceding paragraphs as if fully

 set forth herein.

           9.       On August 5, 2008, the U.S. Patent & Trademark Office duly and legally issued the

 ‘715 Patent entitled “Mechanism for detection of attacks based on impersonation in a wireless

 network.” A true and correct copy of the ’715 Patent is attached as Exhibit A to this Complaint.

           10.      Brazos is the owner of all rights, title, and interest in and to the ’715 Patent,

 including the right to assert all causes of action arising under the ’715 Patent and the right to any

 remedies for the infringement of the ’715 Patent.

           11.      Claim 1 of the ’715 Patent recites:

                    1. A method for detecting impersonation based attacks at a wireless node of
                    a wireless communication network, comprising the steps of:




 1
   See, e.g., https://www.arista.com/en/company/contact-us, last visited November 25, 2020
 (showing Austin office address).


 7747379v1/016955                                     3
Case 1:20-cv-01228-CFC Document 19-4 Filed 12/23/20 Page 59 of 98 PageID #: 1264




                    a) operatively connecting the wireless node with an intrusion detection
                    module and providing the intrusion detection module with a copy of original
                    data frames transmitted by the wireless node over a wireless interface;

                    b) detecting at the intrusion detection module incoming data frames
                    received over the wireless interface;

                    c) comparing at the intrusion detection module the information in the copy
                    with the information in the incoming data frames; and

                    d) recognizing an impersonating attack when the intrusion detection module
                    determines that the information in the copy differs from the information in
                    the incoming data frames.

         12.        Arista has directly infringed and continues to directly infringe, literally and/or

 under the doctrine of equivalents, one or more claims, including at least claim 1, of the ’715 Patent

 in violation of 35 U.S.C. § 271(a) because Arista makes, uses, offers for sale, sells, and/or imports

 certain products (“’715 Accused Products”), including within this Judicial District, such as the

 Arista Wireless Intrusion Prevention System (WIPS) with Marker Packet auto-classification

 technology implemented on including but not limited to the C–120, C-110. C–100, C-230, C-260,

 C-230E, C-130, C-130E, W–118, O-235, O-235E, O-105, O-105E Access Points (“AP”). Arista’s

 infringing use of the ’715 Accused Products includes its internal use and testing of the ’715

 Accused Products.

         13.        The ’715 Accused Products satisfy all claim limitations of one or more of the claims

 of the ’715 Patent, including at least claim 1.

         14.        For example, the ’715 Accused Products implement a method for detecting

 impersonation based attacks at a wireless node of a wireless communication network. The Arista

 Wireless Intrusion Prevention System (WIPS) is used to provide various threat detection,

 classification and prevention techniques while minimizing the number of false alarms raised.

 Arista WIPS implements a Marker Packet technology which performs network connectivity-based




 7747379v1/016955                                    4
Case 1:20-cv-01228-CFC Document 19-4 Filed 12/23/20 Page 60 of 98 PageID #: 1265




 AP autoclassification to automatically enforce network security.2 The WIPS classification systems

 classify the visible APs that are part of the network and marks them as “Authorized”, “External”

 and “Rogue” APs.3 Rogue APs are unauthorized APs that may be installed in the enterprise wired

 network without administrator knowledge. One of the most common types of threats that occur in

 a wireless network are caused by these Rogue APs since they allow unauthorized access to private

 networks (i.e., impersonation based attacks).4 The WIPS system classifies the rogue and external

 APs.5 Thus it detects impersonation based attacks at a wireless node of a wireless communication

 network.

         15.        The ’715 Accused Products also comprise operatively connecting the wireless node

 with an intrusion detection module and providing the intrusion detection module with a copy of

 original data frames transmitted by the wireless node over a wireless interface. A WIPS sensor (an

 intrusion detection module) is connected with an authorized AP and Rogue AP (a wireless node)

 through the enterprise wired network.6 The WIPS sensor (or the intrusion detection module) injects

 the Marker packets or those with a unique identifier (or original data frames) into the wired

 network. The packets (or data frames) are relayed to the wireless side (or wireless interface) of the

 WIPS sensor (or intrusion detection module) by the APs (or wireless node) present in the network.

 They (data frames) are detected over the air by the wireless side (or wireless interface) of WIPS




 2
    https://www.arista.com/assets/data/pdf/Whitepapers/Arista-Marker-Packet-Whitepaper.pdf,
  Page 1, Last accessed on July 26, 2020.
 3
    Id. at Page 2.
 4
   https://d2cpnw0u24fjm4.cloudfront.net/wp-content/uploads/Arista-Review-of-Detection-
 Classification-and-Prevention-Techniques-in-WIPS.pdf, Page 2, Last accessed on July 26, 2020.
 5
    https://wifihelp.arista.com/post/rogue-aps-and-marker-packets/?pdf=445, Page 4, Last accessed
 on July 26, 2020.
 6
    https://www.arista.com/assets/data/pdf/Whitepapers/Arista-Marker-Packet-Whitepaper.pdf,
  Page 4, Last accessed on July 26, 2020.


 7747379v1/016955                                   5
Case 1:20-cv-01228-CFC Document 19-4 Filed 12/23/20 Page 61 of 98 PageID #: 1266




 sensor (or intrusion detection module).7 The WIPS sensor can also inject the marker packets from

 the wireless-side (or wireless interface) of the sensor.8

         16.        The ’715 Accused Products also comprise detecting at the intrusion detection

 module incoming data frames received over the wireless interface. The marker packets (or

 incoming data frames) relayed by the AP are detected at the wireless side (or wireless interface)

 of the WIPS sensor (or intrusion detection module).9 Likewise, the ’715 Accused Products

 compare at the intrusion detection module the information in the copy with the information in the

 incoming data frames. As per the WIPS Marker-packet auto classification technology, marker

 packets (or data frames) are injected through the wire-side (or the wire interface) of the WIPS

 sensor (or intrusion detection module), which are then relayed by the AP and are detected at the

 wireless side (or the wireless interface) of the WIPS sensor (or the intrusion detection module).10

         17.        The ’715 Accused Products also comprise recognizing an impersonating attack

 when the intrusion detection module determines that the information in the copy differs from the

 information in the incoming data frames. The AP auto-classification segregates APs into three

 categories: authorized (managed APs in the enterprise wired network which the administrator is

 aware of), external (unmanaged APs in the wireless network which are not connected to the

 monitored enterprise wired network), and rogue (unauthorized APs installed in the enterprise wired

 network which is the administrator is not aware of).11 As per the WIPS Marker-packet auto



 7
           https://d2cpnw0u24fjm4.cloudfront.net/wp-content/uploads/Arista-Review-of-Detection-
 Classification-and-Prevention-Techniques-in-WIPS.pdf, Page 3, Last accessed on July 26, 2020.
 8
        https://www.arista.com/assets/data/pdf/Whitepapers/Arista-Marker-Packet-Whitepaper.pdf,
 Page 4, Last accessed on July 26, 2020.
 9
           https://d2cpnw0u24fjm4.cloudfront.net/wp-content/uploads/Arista-Review-of-Detection-
 Classification-and-Prevention-Techniques-in-WIPS.pdf, Page 3, Last accessed on July 26, 2020.
 10
    Id.
 11
        https://www.arista.com/assets/data/pdf/Whitepapers/Arista-Marker-Packet-Whitepaper.pdf,
 Page 2, Last accessed on November 18, 2020.


 7747379v1/016955                                  6
Case 1:20-cv-01228-CFC Document 19-4 Filed 12/23/20 Page 62 of 98 PageID #: 1267




 classification technology, marker packets (or data frames) are injected through the wire-side of the

 WIPS sensor (or intrusion detection module), which are then relayed by the AP and are detected

 at the wireless side of the WIPS sensor.12 This technique avoids false alarms in that it never marks

 rogue APs (recognizing they are an impersonating attack) when the WIPS Marker-packet is not

 received at the target host (determining that the information in the copy differs from the

 information in the incoming data frames).13

           18.       Arista has received notice and actual or constructive knowledge of the ’715 Patent

 and the infringing nature of the accused product since at least the date of service of this Complaint.

           19.       Since at least the date of service of this Complaint, through its actions, Arista has

 indirectly infringed and continues to indirectly infringe the ’715 Patent in violation of 35 U.S.C. §

 271(b). Arista has actively induced product makers, distributors, retailers, and/or end users of the

 Accused Products to directly infringe the ’715 Patent throughout the United States, including

 within this Judicial District, by, among other things, advertising and promoting the use of the

 Accused Products in various websites, including providing and disseminating product

 descriptions, operating manuals, and other instructions on how to implement and configure the

 ’715 Accused Products. Examples of such advertising, promoting, and/or instructing include the

 documents at:

                    https://d2cpnw0u24fjm4.cloudfront.net/wp-content/uploads/Arista-Review-of-

                     Detection-Classification-and-Prevention-Techniques-in-WIPS.pdf

                    https://www.arista.com/assets/data/pdf/Whitepapers/Arista-Marker-Packet-

                     Whitepaper.pdf




 12
      Id. at Page 4.
 13
      Id.


 7747379v1/016955                                      7
Case 1:20-cv-01228-CFC Document 19-4 Filed 12/23/20 Page 63 of 98 PageID #: 1268




                    https://wifihelp.arista.com/post/rogue-aps-and-marker-packets/?pdf=445

                    https://www.arista.com/assets/data/pdf/Whitepapers/Arista-WIPS-Whitepaper.pdf

           20.       Arista does so knowing and intending that its customers and end users will commit

 these infringing acts. Arista also continues to make, use, offer for sale, sell, and/or import the ’715

 Accused Products, despite its knowledge of the ’715 Patent, thereby specifically intending for and

 inducing its customers to infringe the ’715 Patent through the customers’ normal and customary

 use of the ’715 Accused Products.

           21.       In addition, Arista has indirectly infringed and continues to indirectly infringe the

 ’715 Patent in violation of 35 U.S.C. § 271(c) by selling or offering to sell in the United States, or

 importing into the United States, the ’715 Accused Products with knowledge that they are

 especially designed or adapted to operate in a manner that infringes that patent and despite the fact

 that the infringing technology or aspects of the products are not a staple article of commerce

 suitable for substantial non-infringing use.

           22.       For example, Arista is aware that the Arista Wireless Intrusion Prevention System

 (WIPS) with Marker Packet auto-classification technology included in the ’715 Accused Products

 enables such products to operate as described above and that such functionality infringes the ’715

 Patent, including claim 1. Arista continues to sell and offer to sell such products in the United

 States after receiving notice of the ’715 Patent and how the products’ functionality infringes that

 patent.

           23.       The infringing aspects of the ’715 Accused Products can be used only in a manner

 that infringes the ’715 Patent and thus have no substantial non-infringing uses. The infringing

 aspects of those instrumentalities otherwise have no meaningful use, let alone any meaningful non-

 infringing use.




 7747379v1/016955                                      8
Case 1:20-cv-01228-CFC Document 19-4 Filed 12/23/20 Page 64 of 98 PageID #: 1269




         24.        Brazos has suffered damages as a result of Arista’s direct and indirect infringement

 of the ’715 Patent in an amount adequate to compensate for Arista’s infringement, but in no event

 less than a reasonable royalty for the use made of the invention by Arista, together with interest

 and costs as fixed by the Court.

                                                Count 2
                                     (Infringement of the ’447 Patent)

         25.        Brazos repeats and re-alleges the allegations in the preceding paragraphs as if fully

 set forth herein.

         26.        On June 25, 2013, the U.S. Patent & Trademark Office duly and legally issued the

 ’447 Patent entitled “IP multicast snooping and routing with multi-chassis link aggregation.” A

 true and correct copy of the ’447 Patent is attached as Exhibit B to this Complaint.

         27.        Brazos is the owner of all rights, title, and interest in and to the ’447 Patent,

 including the right to assert all causes of action arising under the ’447 Patent and the right to any

 remedies for the infringement of the ’447 Patent.

         28.        Claim 15 of the ‘’447 Patent recites:

         15. A method for performing Internet Protocol (IP) multicast snooping on an
         aggregation switch in a multi-chassis system, comprising:

         receiving snooping information via at least external ports coupled to at least one
         edge node and at least one network node;

         storing the snooping information within a database;

         sharing the snooping information substantially in real-time with a remote
         aggregation switch via a virtual fabric link (VFL) therebetween, wherein the remote
         aggregation switch is active and in a separate physical chassis

         building respective forwarding vectors for multicast traffic flows received from the
         at least one network node based on the snooping information; and

         determining a multicast index for a received multicast traffic flow to set-up
         hardware paths for forwarding the received multicast traffic flow to the external
         ports in a virtual local area network (VLAN) that requested the received multicast


 7747379v1/016955                                     9
Case 1:20-cv-01228-CFC Document 19-4 Filed 12/23/20 Page 65 of 98 PageID #: 1270




         traffic flow via the at least one edge node, the multicast index being used globally
         between the aggregation switch and the remote aggregation switch.

         29.        Arista has directly infringed and continues to directly infringe, literally and/or

 under the doctrine of equivalents, one or more claims, including at least claim 15, of the ’447

 Patent in violation of 35 U.S.C. § 271(a) because Arista makes, uses, offers for sale, sells, and/or

 imports certain products (“’447 Accused Products”), including within this Judicial District, such

 as Arista’s switches that support Internet Group Management Protocol (IGMP) snooping + Multi-

 chassis Link Aggregation (MLAG) including but not limited to Arista 7260X, 7280R, 7250X,

 7280R2, 7260X3, 7280R3, 7280E, 720XP 7020R, 7050X, 7050X2, 7060X, 7060X2, 7050X3,

 7050, 7160, 7170, 7150, 7010, 7500R2, 7500R, 7500E, 7300X, 7320X, 7300X3, 7368, and

 7500R3 Series switches. Arista’s infringing use of the ’447 Accused Products includes its internal

 use and testing of the ’447 Accused Products.

         30.        The ’447 Accused Products satisfy all claim limitations of the one or more claims

 of the ’447 Patent, including at least claim 15.

         31.        By way of example, the Arista 7500R Series modular switches are high-

 performance universal spine switches. They combine 100G density with Internet scale table sizes

 and comprehensive L2 and L3 features. These switches can do internet protocol (IP) multicast

 snooping when the switches are operating in multi-chassis link aggregation mode (to interconnect

 two switches and use them as one logical switch), as described in claim 15.14 The other ’447

 Accused Products support the same accused features.15




 14
     https://www.arista.com/assets/data/pdf/Datasheets/7500RDataSheet.pdf, Page 2-7, Last
 accessed November 18, 2020.
 15
    https://www.arista.com/en/support/product-documentation/supported-features, Last accessed
 April 23, 2020.


 7747379v1/016955                                   10
Case 1:20-cv-01228-CFC Document 19-4 Filed 12/23/20 Page 66 of 98 PageID #: 1271




         32.        The ’447 Accused Products practice a method for performing Internet Protocol (IP)

 multicast snooping on an aggregation switch in a multi-chassis system. The ’447 Accused Products

 support multicast transmissions through IGMP, IGMP Snooping (i.e., IP multicast snooping), and

 PIM-SM.16 The ’447 Accused Products also support Multi-Chassis Link Aggregation (MLAG)

 feature, which allows interconnection of two Arista 7000 Family switches (i.e., an aggregation

 switch in a multi-chassis system) and for use as one logical switch. They further support MLAG

 to work in conjunction with IGMP snooping.17

         33.        Further, the method practiced by the ’447 Accused Products comprises of receiving

 snooping information via at least external ports coupled to at least one edge node and at least one

 network node. The ’447 Accused Products support multicast transmissions.18 IP Multicasting

 works by forming multicast groups. The host nodes (i.e., network nodes) send IGMP packets to a

 multicast router to join or leave a multicast group. The ’447 Accused Products examine these

 IGMP packets to extract information about hosts that want to join a multicast group.19 The ’447

 Accused Products in MLAG configuration are deployed at various places in the network wherein

 the network node is connected to the accused product via an edge node.20




 16
    Id.
 17
     Id.; https://www.arista.com/en/products/multi-chassis-link-aggregation-mlag, Page 1, Last
 accessed April 23, 2020.
 18
      https://www.arista.com/en/um-eos/eos-section-38-1-overview#ww1151209, Last accessed
 November 24, 2020.
 19
     https://www.arista.com/en/support/product-documentation/supported-features, Last accessed
 April 23, 2020; https://www.arista.com/assets/data/pdf/user-manual/um-books/EOS-4.23.2F-
 Manual.pdf, Page 2676, Last accessed April 23, 2020.
 20
    https://www.arista.com/en/products/multi-chassis-link-aggregation-mlag, Page 2, Last accessed
 April 23, 2020.


 7747379v1/016955                                  11
Case 1:20-cv-01228-CFC Document 19-4 Filed 12/23/20 Page 67 of 98 PageID #: 1272




         34.        The snooping information is stored within a database in the on-chip memory on the

 switch.21

         35.        When the ’447 Accused Products are in MLAG configuration, the MLAG peer

 switches (i.e., aggregation switches) are connected by a peer link (i.e., virtual fabric link (VFL)).

 This peer link acts as an interface for the two switches to communicate with each other, and the

 snooping information is synchronized over this peer link (i.e., sharing the snooping information

 substantially in real-time with a remote aggregation switch).22 In this configuration, the remote

 aggregation switch is both active and in a separate physical chassis.23

         36.        The ’447 Accused Products examine the IGMP join or leave packets to extract

 snooping information about hosts (i.e., network nodes) that want to join multicast group. This

 extracted snooping information is used to build the group multicast list (i.e., the forwarding

 vector), which is stored in the switch. This multicast list includes information of various multicast

 groups, the network nodes that are part of the group and the port to which these nodes are

 connected. The MLAG peers use this multicast list to forward multicast packets to the external

 ports that are connected to the nodes of the multicast group.24




 21
    https://www.arista.com/assets/data/pdf/user-manual/um-books/EOS-4.23.2F-Manual.pdf, Page
 2676,              Last             accessed             April            23,              2020;
 https://www.arista.com/assets/data/pdf/Whitepapers/Arista7500RSwitchArchitectureWP.pdf,
 Page 1, Last accessed April 23, 2020.
 22
    https://www.arista.com/assets/data/pdf/user-manual/um-books/EOS-4.23.2F-Manual.pdf, Page
 739, Last accessed April 23, 2020; https://eos.arista.com/forum/igmpsnooping-in-mlag/, Page 1,
 Last accessed April 23, 2020.
 23
    https://www.arista.com/en/products/multi-chassis-link-aggregation-mlag, Page 2, Last accessed
 April 23, 2020; https://www.arista.com/assets/data/pdf/user-manual/um-books/EOS-4.23.2F-
 Manual.pdf, Pages 748, 766, Last accessed April 23, 2020.
 24
    https://www.arista.com/assets/data/pdf/user-manual/um-books/EOS-4.23.2F-Manual.pdf, Page
 2676, Last accessed April 23, 2020.


 7747379v1/016955                                  12
Case 1:20-cv-01228-CFC Document 19-4 Filed 12/23/20 Page 68 of 98 PageID #: 1273




         37.        The method practiced by the ’447 Accused Products comprises determining a

 multicast index for a received multicast traffic flow to set-up hardware paths for forwarding the

 received multicast traffic flow to the external ports in a virtual local area network (VLAN) that

 requested the received multicast traffic flow via the at least one edge node, the multicast index

 being used globally between the aggregation switch and the remote aggregation switch. The ’447

 Accused Products store the snooping information that is extracted from IGMP packets to the group

 multicast list. The switch uses this multicast list to forward multicast packets to nodes that joined

 the group and to prune multicast traffic from links that are not in the group.25 The ’447 Accused

 Products support the IEEE 802.1Q standard. When a multicast frame from a network node which

 is part of a virtual local area network (VLAN) arrives at a port, the multicast frame is tagged with

 a VLAN tag (i.e., multicast index) based at least on the VLAN that it came from. This frame

 enables the switch to set up a hardware path for forwarding the frame to a VLAN that the frame

 belongs to (i.e., set-up hardware paths for forwarding the received multicast traffic).26 The ports

 on the switch use this VLAN tag to determine whether to forward the frame or not. If the frame is

 tagged for a VLAN that is connected to that port, the port forwards the frame. If the frame is tagged

 for a VLAN that is not connected to that port, the port drops the frame. Ports on both the switches

 can use this tag to make forwarding decisions (i.e., being used globally between the aggregation

 switch and the remote aggregation switch) and this tag is removed once the frame reaches the

 egress port of either of the two switches.27




 25
    Id.
 26
     https://www.arista.com/en/support/product-documentation/supported-features, Last accessed
 April 23, 2020.
 27
    https://www.arista.com/assets/data/pdf/user-manual/um-books/EOS-4.23.2F-Manual.pdf, Page
 1127, Last accessed April 23, 2020.


 7747379v1/016955                                 13
Case 1:20-cv-01228-CFC Document 19-4 Filed 12/23/20 Page 69 of 98 PageID #: 1274




         38.        Arista has received notice and actual or constructive knowledge of the ’447 Patent

 and the infringing nature of the accused product since at least the date of service of this Complaint.

         39.        Since at least the date of service of this Complaint, through its actions, Arista has

 indirectly infringed and continues to indirectly infringe the ’447 Patent in violation of 35 U.S.C. §

 271(b). Arista has actively induced product makers, distributors, retailers, and/or end users of the

 Accused Products to directly infringe the ’447 Patent throughout the United States, including

 within this Judicial District, by, among other things, advertising and promoting the use of the

 Accused Products in various websites, including providing and disseminating product

 descriptions, operating manuals, and other instructions on how to implement and configure the

 Accused Products. Examples of such advertising, promoting, and/or instructing include the

 documents at:

        https://www.arista.com/assets/data/pdf/Whitepapers/Arista7500RSwitchArchitectureWP.

         pdf

        https://www.arista.com/en/support/product-documentation/supported-features

        https://www.arista.com/assets/data/pdf/user-manual/um-books/EOS-4.23.2F-Manual.pdf

        https://www.arista.com/en/products/multi-chassis-link-aggregation-mlag

        https://eos.arista.com/forum/igmpsnooping-in-mlag/

         40.        Arista does so knowing and intending that its customers and end users will commit

 these infringing acts. Defendant also continues to make, use, offer for sale, sell, and/or import the

 ’447 Accused Products, despite its knowledge of the ’447 Patent, thereby specifically intending

 for and inducing its customers to infringe the ’447 Patent through the customers’ normal and

 customary use of the ’447 Accused Products.




 7747379v1/016955                                    14
Case 1:20-cv-01228-CFC Document 19-4 Filed 12/23/20 Page 70 of 98 PageID #: 1275




         41.        In addition, Arista has indirectly infringed and continues to indirectly infringe the

 ’447 Patent in violation of 35 U.S.C. § 271(c) by selling or offering to sell in the United States, or

 importing into the United States, the ’447 Accused Products with knowledge that they are

 especially designed or adapted to operate in a manner that infringes that patent and despite the fact

 that the infringing technology or aspects of the products are not a staple article of commerce

 suitable for substantial non-infringing use.

         42.        For example, Arista is aware that the Internet Group Management Protocol (IGMP)

 snooping and Multi-chassis Link Aggregation (MLAG) technology included in the ’447 Accused

 Products enables such products to operate as described above and that such functionality infringes

 the ’447 Patent, including claim 15. Arista continues to sell and offer to sell such products in the

 United States after receiving notice of the ’447 Patent and how the products’ functionality infringes

 that patent.

         43.        The infringing aspects of the ’447 Accused Products can be used only in a manner

 that infringes the ’447 Patent and thus have no substantial non-infringing uses. The infringing

 aspects of those instrumentalities otherwise have no meaningful use, let alone any meaningful non-

 infringing use.

         44.        Brazos has suffered damages as a result of Arista’s direct and indirect infringement

 of the ’447 Patent in an amount adequate to compensate for Arista’s infringement, but in no event

 less than a reasonable royalty for the use made of the invention by Arista, together with interest

 and costs as fixed by the Court.

                                                Count 3
                                     (Infringement of the ’884 Patent)

         45.        Brazos repeats and re-alleges the allegations in the preceding paragraphs as if fully

 set forth herein.



 7747379v1/016955                                    15
Case 1:20-cv-01228-CFC Document 19-4 Filed 12/23/20 Page 71 of 98 PageID #: 1276




         46.        On September 20, 2016, the U.S. Patent & Trademark Office duly and legally

 issued the ’884 Patent entitled “Software defined networking based congestion control.” A true

 and correct copy of the ’884 Patent is attached as Exhibit C to this Complaint.

         47.        Brazos is the owner of all rights, title, and interest in and to the ’884 Patent,

 including the right to assert all causes of action arising under the ’884 Patent and the right to any

 remedies for the infringement of the ’884 Patent.

         48.        Claim 1 of the ’884 Patent recites:

         1. A method of adjusting bandwidth allocation by a network switching element in
         a communications network, the network switching element including a target port,
         the method comprising:

         monitoring, by the network switching element, a data flow traversing the target port
         of the network switching element;

         determining, by the network switching element, a bandwidth allocation for the
         target port, the bandwidth allocation for the target port being a bandwidth that is
         currently allocated for the data flow;

         determining, by the network switching element, a fair-share bandwidth allocation
         for the target port, the fair-share bandwidth allocation being a proportional
         allocation of a total bandwidth of the network switching element; and

         adjusting, by the network switching element, the bandwidth allocation for the target
         port based on the fair-share bandwidth allocation.

         49.        Arista has directly infringed and continues to directly infringe, literally and/or

 under the doctrine of equivalents, one or more claims, including at least claim 1, of the ’884 Patent

 in violation of 35 U.S.C. § 271(a) because Arista makes, uses, offers for sale, sells, and/or imports

 certain products (“’884 Accused Products”), including within this Judicial District, such as Arista’s

 switches including but not limited to Arista 7500R Series, 7500R3 Series, 7800R3 Series, 7280R3

 Series, 7280R Series, and 7020R Series switches. Arista’s infringing use of the ’884 Accused

 Products includes its internal use and testing of the ’884 Accused Products.




 7747379v1/016955                                    16
Case 1:20-cv-01228-CFC Document 19-4 Filed 12/23/20 Page 72 of 98 PageID #: 1277




         50.        The ’884 Accused Products satisfy all claim limitations of at least one or more of

 the claims of the ’884 Patent, including at least claim 1.

         51.        By way of example, The Arista 7500R series switches are designed for large

 virtualized and cloud networks. Arista 7500R series switches use Advanced EOS features for

 network monitoring, precision timing, VXLAN network virtualization, and EVPN, etc. Arista

 7500R series switches use deep buffer virtual output queue (VOQ) architecture to ensure fair

 allocation of bandwidth among all traffic classes across ports as described in Claim 1. The other

 accused switches also have infringing functionality.

         52.        The ’884 Accused Products practice a method of adjusting bandwidth allocation by

 a network switching element in a communications network, the network switching element

 including a target port. The ’884 Accused Products are switches designed for large virtualized and

 cloud networks. The ’884 Accused Products use Advanced EOS features for network monitoring,

 precision timing, VXLAN network virtualization, and EVPN. The ’884 Accused Products also use

 deep buffer virtual output queue (VOQ) architecture to ensure fair allocation of bandwidth among

 all virtual output queues of ports.28

         53.        The ’884 Accused Products provide an architecture of deep buffer virtual output

 queue (VOQ) for congested network scenarios. The ’884 Accused Products also provide an

 advanced traffic scheduler to fairly allocate bandwidth (i.e., a method of adjusting bandwidth

 allocation) between all virtual output queues of ports. The VOQ bandwidth allocation is per traffic

 class and per port.29




 28
   https://www.arista.com/en/products/7500r-series, Page 1, Last accessed on May 28, 2020.
 29
   https://www.arista.com/assets/data/pdf/Datasheets/7500RDataSheet.pdf, Page 4, Last accessed
 on May 28, 2020; https://inog.net/files/iNOG8-Arista-Deep-Buffers.pdf, Page 1, Last accessed on
 May 28, 2020.


 7747379v1/016955                                   17
Case 1:20-cv-01228-CFC Document 19-4 Filed 12/23/20 Page 73 of 98 PageID #: 1278




         54.        The method practiced by the ’884 Accused Products comprises monitoring, by the

 network switching element, a data flow traversing the target port of the network switching element.

 The ’884 Accused Products provide a system for managing big data workloads with the help of

 deep buffer, advanced VOQ architecture, and analysis tools. The analysis tools monitor and

 analyze the data flow across the switch (i.e., ports of the switch).30 The ’884 Accused Products

 provide an architecture of deep buffer virtual output queue (VOQ) for congested network

 scenarios. The ’884 Accused Products also provide an advanced traffic scheduler to fairly allocate

 bandwidth between all virtual output queues of ports. Based on monitoring and analyzing, the

 VOQ architecture enables fair bandwidth allocation across traffic classes (i.e., flows with different

 traffic classes) across the ports.31

         55.        The method practiced by the ’884 Accused Products comprise determining, by the

 network switching element, a bandwidth allocation for the target port, the bandwidth allocation

 for the target port being a bandwidth that is currently allocated for the data flow. The ’884 Accused

 Products provide a virtual output queuing architecture (VOQ) that fairly allocates bandwidth

 across traffic classes (i.e., flows with different traffic classes) across the ports. Packets enqueued

 for transmission in the VOQ are monitored within the software for the ’884 Accused Products via

 per-port interface counters (i.e., a bandwidth allocation for the target port).32 For example, when

 a new traffic Class (e.g., traffic flow with Class-A) enters a port, the accused product monitors the




 30
     https://www.youtube.com/watch?v=KaEFvEib7WY&feature=emb_logo, Timestamp [5:34],
 Last accessed on May 28, 2020.
 31
    https://www.arista.com/assets/data/pdf/Datasheets/7500RDataSheet.pdf, Page 4, Last accessed
 on May 28, 2020; https://www.arista.com/assets/data/pdf/Whitepapers/BigDataBigBuffers-
 WP.pdf, Page 4, Last accessed on May 28, 2020; https://inog.net/files/iNOG8-Arista-Deep-
 Buffers.pdf, Page 4, Last accessed on May 28, 2020.
 32
         https://eos.arista.com/troubleshooting-egress-queue-drops-on-7280-7500-devices,   Last
 accessed November 18, 2020.


 7747379v1/016955                                 18
Case 1:20-cv-01228-CFC Document 19-4 Filed 12/23/20 Page 74 of 98 PageID #: 1279




 flow and provides bandwidth to the port as per the bandwidth of incoming data flow (i.e.,

 bandwidth that is currently allocated for the data flow).33

         56.        The method practiced by the ’884 Accused Products comprises determining, by the

 network switching element, a fair-share bandwidth allocation for the target port, the fair-share

 bandwidth allocation being a proportional allocation of a total bandwidth of the network switching

 element. The ’884 Accused Products provide an architecture of deep buffer virtual output queue

 (VOQ) for congested network scenarios. The ’884 Accused Products also provide an advanced

 traffic scheduler to allocate bandwidth fairly (i.e., fair-share bandwidth) between all virtual output

 queues of ports through at least weighted fair queueing, fixed priority queueing, and hybrid

 queuing schemes.34 The VOQ architecture also enables fair bandwidth allocation across traffic

 classes (i.e., flows with different traffic classes) across the ports.35 The ’884 Accused Products

 also provide a fair allocation of bandwidth per port and the bandwidth allocation among the shared

 ports is proportionate to the data flow.36

         57.        The method practiced by the ’884 Accused Products comprises adjusting, by the

 network switching element, the bandwidth allocation for the target port based on the fair-share

 bandwidth allocation. The deep buffer VOQ architecture allocates a fair distribution of bandwidth




 33
    https://www.arista.com/assets/data/pdf/Datasheets/7500RDataSheet.pdf, Page 4, Last accessed
 on May 28, 2020; https://inog.net/files/iNOG8-Arista-Deep-Buffers.pdf, Page 1, Last accessed on
 May 28, 2020.
 34
    https://www.arista.com/assets/data/pdf/Datasheets/7500RDataSheet.pdf, Page 4, Last accessed
 on November 18, 2020.
 35
    https://www.arista.com/assets/data/pdf/Datasheets/7500RDataSheet.pdf, Page 4, Last accessed
 on May 28, 2020; https://www.arista.com/assets/data/pdf/Whitepapers/BigDataBigBuffers-
 WP.pdf, Page 4, Last accessed on May 28, 2020; https://inog.net/files/iNOG8-Arista-Deep-
 Buffers.pdf, Page 4, Last accessed on May 28, 2020.
 36
    https://inog.net/files/iNOG8-Arista-Deep-Buffers.pdf, Page 6, Last accessed on May 28, 2020.


 7747379v1/016955                                  19
Case 1:20-cv-01228-CFC Document 19-4 Filed 12/23/20 Page 75 of 98 PageID #: 1280




 based on monitoring tools. The bandwidth of the flow is adjusted based on fair-share bandwidth

 allocation.37

          58.       Arista has received notice and actual or constructive knowledge of the ’884 Patent

 and the infringing nature of the accused product since at least the date of service of this Complaint.

          59.       Since at least the date of service of this Complaint, through its actions, Arista has

 indirectly infringed and continues to indirectly infringe the ’884 Patent in violation of 35 U.S.C. §

 271(b). Arista has actively induced product makers, distributors, retailers, and/or end users of the

 Accused Products to directly infringe the ’884 Patent throughout the United States, including

 within this Judicial District, by, among other things, advertising and promoting the use of the

 Accused Products in various websites, including providing and disseminating product

 descriptions, operating manuals, and other instructions on how to implement and configure the

 Accused Products. Examples of such advertising, promoting, and/or instructing include the

 documents at:

         https://www.arista.com/en/products/7500r-series

         https://www.arista.com/assets/data/pdf/Datasheets/7500RDataSheet.pdf

         https://www.arista.com/assets/data/pdf/Whitepapers/BigDataBigBuffers-WP.pdf

          60.       Arista does so knowing and intending that its customers and end users will commit

 these infringing acts. Arista also continues to make, use, offer for sale, sell, and/or import the ’884

 Accused Products, despite its knowledge of the ’884 Patent, thereby specifically intending for and

 inducing its customers to infringe the ’884 Patent through the customers’ normal and customary

 use of the ’884 Accused Products.




 37
    https://www.arista.com/en/products/7500r-series, Page 4, Last accessed on May 28, 2020;
 https://inog.net/files/iNOG8-Arista-Deep-Buffers.pdf, Page 6, Last accessed on May 28, 2020.


 7747379v1/016955                                    20
Case 1:20-cv-01228-CFC Document 19-4 Filed 12/23/20 Page 76 of 98 PageID #: 1281




         61.        In addition, Arista has indirectly infringed and continues to indirectly infringe the

 ’884 Patent in violation of 35 U.S.C. § 271(c) by selling or offering to sell in the United States, or

 importing into the United States, the ’884 Accused Products with knowledge that they are

 especially designed or adapted to operate in a manner that infringes that patent and despite the fact

 that the infringing technology or aspects of the products are not a staple article of commerce

 suitable for substantial non-infringing use.

         62.        For example, Arista is aware that the technology described above included in the

 ’884 Accused Products enables such products to operate as described above and that such

 functionality infringes the ’884 Patent, including claim 1. Arista continues to sell and offer to sell

 such products in the United States after receiving notice of the ’884 Patent and how the products’

 functionality infringes that patent.

         63.        The infringing aspects of the ’884 Accused Products can be used only in a manner

 that infringes the ’884 Patent and thus have no substantial non-infringing uses. The infringing

 aspects of those instrumentalities otherwise have no meaningful use, let alone any meaningful non-

 infringing use.

         64.        Brazos has suffered damages as a result of Arista’s direct and indirect infringement

 of the ’884 Patent in an amount adequate to compensate for Arista’s infringement, but in no event

 less than a reasonable royalty for the use made of the invention by Arista, together with interest

 and costs as fixed by the Court.

                                          Demand for Jury Trial

         65.        Brazos hereby demands a jury trial for all issues so triable.

                                             Prayer for Relief

         WHEREFORE, Brazos requests the that the Court:




 7747379v1/016955                                    21
Case 1:20-cv-01228-CFC Document 19-4 Filed 12/23/20 Page 77 of 98 PageID #: 1282




         (a)        enter judgment that Arista infringes one or more claims of the Asserted Patents

 literally and/or under the doctrine of equivalents;

         (b)        enter judgment that Arista has induced and/or contributed to infringement literally

 and/or under the doctrine of equivalents and continues to induce and/or contributed to infringement

 of one or more claims of the Asserted Patents;

         (c)        award Brazos damages, to be paid by Arista in an amount adequate to compensate

 Brazos for such damages, together with pre-judgment and post-judgment interest for the

 infringement by Arista of the Asserted Patents through the date such judgment is entered in

 accordance with 35 U.S.C. § 284;

         (d)        declare this case exceptional pursuant to 35 U.S.C. § 285; and

         (e)        award Brazos its costs, disbursements, attorneys’ fees, and such further and

 additional relief as is deemed appropriate by this Court.


 Dated: November 25, 2020                         Respectfully submitted,

                                                  By: /s/ Max L. Tribble, Jr.
                                                     Max L. Tribble, Jr.
                                                     State Bar No. 2021395
                                                     Shawn Blackburn (pro hac vice)
                                                     State Bar No. 24089989
                                                     Bryce T. Barcelo (pro hac vice)
                                                     State Bar No. 24092081
                                                     SUSMAN GODFREY L.L.P.
                                                     1000 Louisiana Street, Suite 5100
                                                     Houston, Texas 77002-5096
                                                     Telephone: (713) 651-9366
                                                     Fax: (713) 654-6666
                                                     mtribble@susmangodfrey.com
                                                     sblackburn@susmangodfrey.com
                                                     bbarcelo@susmangodfrey.com

                                                     Kalpana Srinivasan (pro hac vice)
                                                     State Bar No. 237460
                                                     SUSMAN GODFREY L.L.P.



 7747379v1/016955                                   22
Case 1:20-cv-01228-CFC Document 19-4 Filed 12/23/20 Page 78 of 98 PageID #: 1283




                                        1900 Avenue of the Stars, 14th Floor
                                        Los Angeles, California 90067-6029
                                        Telephone: (310) 789-3100
                                        Fax: (310) 789-3150
                                        ksrinivasan@susmangodfrey.com

                                     COUNSEL FOR PLAINTIFF WSOU
                                     INVESTMENTS, LLC D/B/A BRAZOS
                                     LICENSING AND DEVELOPMENT




 7747379v1/016955                      23
Case 1:20-cv-01228-CFC Document 19-4 Filed 12/23/20 Page 79 of 98 PageID #: 1284




                  EXHIBIT W
Case 1:20-cv-01228-CFC Document 19-4 Filed 12/23/20 Page 80 of 98 PageID #: 1285




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION

  WSOU INVESTMENTS, LLC d/b/a                       §
  BRAZOS LICENSING AND                              §
  DEVELOPMENT,                                      §
                                                    §
        Plaintiff,                                  §
                                                    § CIVIL ACTION NO. 6:20-cv-1172
  v.                                                §
                                                    §     JURY TRIAL DEMANDED
  SALESFORCE.COM, INC.,                             §
                                                    §
        Defendant.                                  §

                ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“Brazos” or

 “Plaintiff”), by and through its attorneys, files this Complaint for Patent Infringement against

 Defendant Salesforce.com, Inc. (“Salesforce”) and alleges:


                                  NATURE OF THE ACTION

        1.      This is a civil action for patent infringement arising under the Patent Laws of the

 United States, 35 U.S.C. §§ 1, et seq., including §§ 271, 281, 284, and 285.


                                          THE PARTIES

        1.      Brazos is a limited liability corporation organized and existing under the laws of

 Delaware, with its principal place of business at 606 Austin Avenue, Suite 6, Waco, Texas 76701.

        2.      Defendant Salesforce is a corporation organized and existing under the laws of

 Delaware that maintains an established place of business at 415 Mission Street, 3rd Floor, San

 Francisco, California 94105.




                                            Page 1 of 19
Case 1:20-cv-01228-CFC Document 19-4 Filed 12/23/20 Page 81 of 98 PageID #: 1286




                                   JURISDICTION AND VENUE

        3.      This is an action for patent infringement which arises under the Patent Laws of the

 United States, in particular, 35 U.S.C. §§271, 281, 284, and 285.

        4.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

 §§ 1331 and 1338(a).

        5.      This Court has specific and general personal jurisdiction over Defendant pursuant

 to due process and/or the Texas Long Arm Statute because Defendant has committed acts giving

 rise to this action within Texas and within this judicial district. The Court’s exercise of jurisdiction

 over Defendant would not offend traditional notions of fair play and substantial justice because

 Salesforce has established minimum contacts with the forum. For example, on information and

 belief, Defendant has committed acts of infringement in this judicial district, by among other

 things, selling and offering for sale products that infringe the asserted patent, directly or through

 intermediaries, as alleged herein.

        6.      Venue in the Western District of Texas is proper pursuant to 28 U.S.C. §§1391 and

 1400(b) because Defendant has committed acts of infringement in this judicial district and has

 regular and established places of business in this judicial district and in Texas. As non-limiting

 examples, on information and belief, Defendant uses office space in Austin for client meetings.

 Salesforce has more than 300 employees that work in this judicial district, including employees

 working in the cities of Waco, Austin, and San Antonio. The titles of said employees include

 “Vice President,” “Principal Architect,” and “Senior Director.”

        7.      Upon information and belief, the majority of Salesforce’s nationwide workforce is

 working from home and will continue to be allowed to do so until at least August of 2021. Upon

 information and belief, some of the Salesforce employees working in the Western District utilize


                                              Page 2 of 19
Case 1:20-cv-01228-CFC Document 19-4 Filed 12/23/20 Page 82 of 98 PageID #: 1287




 their home as a principal place of business for Salesforce. Additionally, such employees are

 allowed to advertise that they are, for example, an Austin Salesforce employee. Because of such

 representations, local magazines advertise Salesforce as having a place of busines in Austin.




 Source: https://www.builtinaustin.com/company/salesforce

              COUNT ONE - INFRINGEMENT OF U.S. PATENT NO. 9,336,320

        1.      Brazos re-alleges and incorporates by reference the preceding paragraphs of this

 Complaint.

        2.      On May 10, 2016, the United States Patent and Trademark Office duly and legally

 issued U.S. Patent No. 9,336,320 (“the ‘320 Patent”), entitled “Method and apparat for navigating

 services.” A true and correct copy of the ‘320 Patent is attached as Exhibit A to this Complaint.

        3.      Brazos is the owner of all rights, title, and interest in and to the ‘320 Patent,

 including the right to assert all causes of action arising under the ‘320 Patent and the right to any



                                            Page 3 of 19
Case 1:20-cv-01228-CFC Document 19-4 Filed 12/23/20 Page 83 of 98 PageID #: 1288




 remedies for the infringement of the ‘320 Patent.

         4.      Salesforce makes, uses, sells, offers for sale, imports, and/or distributes in the

 United States, including within this judicial district, products such as, but not limited to, Salesforce

 Communities (collectively, the “Accused Products”).

         5.      Salesforce Communities are branded spaces for employees, customers, and partners

 to connect. An admin can customize and create communities to meet their business needs, then

 transition seamlessly between them.




 Source: https://help.salesforce.com/articleView?id=networks_overview.htm&type=5, Page 1

         6.      Salesforce Communities provide customizable Navigation menu components.

 These navigation menu items can include Salesforce objects, topics, URL to external sites, and

 menu labels.




                                              Page 4 of 19
Case 1:20-cv-01228-CFC Document 19-4 Filed 12/23/20 Page 84 of 98 PageID #: 1289




 Source:https://help.salesforce.com/articleView?id=rss_setup_nav_menu.htm&type=5#rss_setup_
 nav_menu, Page 1

        7.      While accessing the Salesforce Communities by a user, Salesforce Community

 admin can enable detection of the location of the user devices of the user. As an example, an admin

 can use ‘navigation.geolocation’ object to detect location. To improve the location, an admin can

 use ‘sforce’ Javascript object to detect the location of a user device while accessing the Salesforce

 communities. (i.e., receiving location information associated with a device)




 Source: https://success.salesforce.com/ideaView?id=0873A000000Tr2oQAC,


        8.      The method practiced by the accused product comprises selecting, via a

 processor, menu items associated with two or more different services based on the location

 information.

        9.      An admin of a Salesforce community can add menu items to a menu. The menu

                                            Page 5 of 19
Case 1:20-cv-01228-CFC Document 19-4 Filed 12/23/20 Page 85 of 98 PageID #: 1290




 items include Community pages, External URL, Global Action, Menu Label, Navigation Topic,

 and Salesforce Object, each representing different services.




 Source:
 https://help.salesforce.com/articleView?id=rss_setup_nav_menu.htm&type=5#rss_setup_nav_m
 enu, Page 1

        10.     Salesforce customization allows users to add different types of menu items using

 toolbars. Each menu item provides a different service to the user.




                                            Page 6 of 19
Case 1:20-cv-01228-CFC Document 19-4 Filed 12/23/20 Page 86 of 98 PageID #: 1291




 Source: https://www.youtube.com/watch?v=eMoC2xeG5Ms, Timestamp:0:27.

        11.    Salesforce Communities provides a platform to customize menu items that can be

 added based on the requirements of the user. For the same webpage, Salesforce provides options

 to have different menu items.




 Source: https://www.youtube.com/watch?v=eMoC2xeG5Ms, Timestamp:0:5

        12.    One such example of the Salesforce Community is “community.logitech.com”.

 Salesforce community has built the Logitech community.




                                         Page 7 of 19
Case 1:20-cv-01228-CFC Document 19-4 Filed 12/23/20 Page 87 of 98 PageID #: 1292




 Source: https://www.youtube.com/watch?v=mwdgueihnXA, Time Stamp 8:51

        13.    The website community.logitech supports different menu items based on the

 location. Six menu items are shown in the below figure and include “Business Support Home” and

 “Register a Product.”




                                         Page 8 of 19
Case 1:20-cv-01228-CFC Document 19-4 Filed 12/23/20 Page 88 of 98 PageID #: 1293




 Source: https://support.logi.com/hc/en-us/community/topics, Page 1

        14.    All the menu items are presented together to the user in a user interface that acts as

 a bridge. These menu items correspond to one or more services.

        15.    The Salesforce Navigation Menu acts as a bridge between the menu items of a

 website and a mobile application.




                                           Page 9 of 19
Case 1:20-cv-01228-CFC Document 19-4 Filed 12/23/20 Page 89 of 98 PageID #: 1294




 Source:
 https://help.salesforce.com/articleView?id=rss_setup_nav_menu.htm&type=5#rss_setup_nav_m
 enu, Page 2

       16.     Salesforce community has built the Logitech community.




 Source: https://www.youtube.com/watch?v=mwdgueihnXA, Page 1

       17.     For example, the Salesforce Logitech support menu bar acts as a bridge for different

 menu items.




                                          Page 10 of 19
Case 1:20-cv-01228-CFC Document 19-4 Filed 12/23/20 Page 90 of 98 PageID #: 1295




 Source: https://support.logi.com/hc/en-us/community/topics, Page 1

        18.    In Salesforce Community, admin can use ‘sforce’ Javascript object to detect the

 location of a user device while accessing the Salesforce communities. These functions extract the

 location information.




 Source: https://success.salesforce.com/ideaView?id=0873A000000Tr2oQAC, Page 1

        19.    Each Salesforce Community has one associated “Site.com.” “Site.com” enables

 Salesforce community users to add custom branded pages to the community. “Site.com” allows

 users to customize the community interface.



                                          Page 11 of 19
Case 1:20-cv-01228-CFC Document 19-4 Filed 12/23/20 Page 91 of 98 PageID #: 1296




 Source:
 https://help.salesforce.com/articleView?id=siteforce_communities_overview.htm&type=5,
 Page 1.




 Source:   https://help.salesforce.com/articleView?id=siteforce_communities_using.htm&type=5,
 Page 1

        20.     Salesforce Community builder provides an option to create a multilingual

 community with “Site.com.”

        21.     Translated content for each language can be added, and community visitors can

 choose their preferred language. Also, the language of the menu items can be presented in different

 languages.




                                           Page 12 of 19
Case 1:20-cv-01228-CFC Document 19-4 Filed 12/23/20 Page 92 of 98 PageID #: 1297




 Source: https://help.salesforce.com/articleView?id=customize_wbench.htm&type=5, Page 1

        22.     Salesforce Community uses a translation workbench to translate the menu items. A

 five-character locale code is used to identify languages according to the geographic location.




 Source: https://developer.salesforce.com/docs/atlas.en-
 us.api_meta.meta/api_meta/meta_translations.htm

        23.     Salesforce Community Builder builds the website to be accessed across multiple

 regions in different languages. A user can also select the language for website surfing using a drop

 down list in the Logitech Community.


                                           Page 13 of 19
Case 1:20-cv-01228-CFC Document 19-4 Filed 12/23/20 Page 93 of 98 PageID #: 1298




 Source: https://support.logi.com/hc/en-us/community/topics, Page 1,

        24.     A user can also manually change the region and select a different language in which

 to surf the Salesforce-based community. As a non-limiting example, the top right icon in the below

 figure can change the location. In the first figure below, the United States has been selected as the

 country. When the country is changed to France, as demonstrated in the second figure, the menu

 items appear in the French language. The Logitech website menu items are also changed as the

 location is changed.




                                            Page 14 of 19
Case 1:20-cv-01228-CFC Document 19-4 Filed 12/23/20 Page 94 of 98 PageID #: 1299




 Source: https://support.logi.com/hc/en-us/community/topics




 Source: https://support.logi.com/hc/fr-be/community/topics, Page 1

        25.     Salesforce Community build website “community.logitech” supports different

 menu items based on the location. As an example, six menu items are shown in the below figure

 in a different language based on location information.




 Source: https://support.logi.com/hc/fr-be/community/topics, Page 1

        26.     A non-limiting example can be seen in the Salesforce Community built Logitech


                                           Page 15 of 19
Case 1:20-cv-01228-CFC Document 19-4 Filed 12/23/20 Page 95 of 98 PageID #: 1300




 Community. In the USA, users can choose “Orders/Returns/Refunds,” while in France, users can

 only select from “Retours/Remboursements” (“Returns/Refunds”). Certain menu items may not

 be available based on the location of the user.




 Source: https://support.logi.com/hc/fr-be/community/topics, Page 1.

         27.     In view of preceding paragraphs, each and every element of at least claim 1 of the

 ‘320 Patent is found in the Accused Products.

         28.     Salesforce continues to directly infringe at least one claim of the ‘320 Patent,

 literally or under the doctrine of equivalents, by making, using, selling, offering for sale, importing,

 and/or distributing the Accused Products in the United States, including within this judicial district,

 without the authority of Brazos.

         29.     Salesforce has received notice and actual or constructive knowledge of the ‘320

 Patent since at least the date of service of this Complaint.

         30.     Since at least the date of service of this Complaint, through its actions, Salesforce

 has actively induced product makers, distributors, retailers, and/or end users of the Accused

 Products to infringe the ‘320 Patent throughout the United States, including within this judicial


                                             Page 16 of 19
Case 1:20-cv-01228-CFC Document 19-4 Filed 12/23/20 Page 96 of 98 PageID #: 1301




 district, by, among other things, advertising and promoting the use of the Accused Products in

 various websites, including providing and disseminating product descriptions, operating manuals,

 and other instructions on how to implement and configure the Accused Products. Examples of

 such advertising, promoting, and/or instructing include the documents at:

    •   https://help.salesforce.com/articleView?id=networks_overview.htm&type=5

    •   https://help.salesforce.com/articleView?id=rss_setup_nav_menu.htm&type=5#rss_setup_

        nav_menu

    •   https://success.salesforce.com/ideaView?id=0873A000000Tr2oQAC

    •   https://www.youtube.com/watch?v=eMoC2xeG5Ms

    •   https://www.youtube.com/watch?v=eMoC2xeG5Ms

    •   https://www.youtube.com/watch?v=mwdgueihnXA

    •   https://support.logi.com/hc/en-

        us/community/topicshttps://help.salesforce.com/articleView?id=siteforce_communities_o

        verview.htm&type=5

    •   https://help.salesforce.com/articleView?id=siteforce_communities_using.htm&type=5

    •   https://help.salesforce.com/articleView?id=customize_wbench.htm&type=5

    •   https://developer.salesforce.com/docs/atlas.en-

        us.api_meta.meta/api_meta/meta_translations.htm

    •   https://support.logi.com/hc/fr/community/topics

        31.     Since at least the date of service of this Complaint, through its actions, Salesforce

 has contributed to the infringement of the ‘320 Patent by having others sell, offer for sale, or use

 the Accused Products throughout the United States, including within this judicial district, with

 knowledge that the Accused Products infringe the ‘320 Patent. The Accused Products are


                                           Page 17 of 19
Case 1:20-cv-01228-CFC Document 19-4 Filed 12/23/20 Page 97 of 98 PageID #: 1302




 especially made or adapted for infringing the ‘320 Patent and have no substantial non-infringing

 use. For example, in view of the preceding paragraphs, the Accused Products contain functionality

 which is material to at least one claim of the ‘320 Patent.

                                          JURY DEMAND

        Brazos hereby demands a jury on all issues so triable.

                                     REQUEST FOR RELIEF

        WHEREFORE, Brazos respectfully requests that the Court:

        (A)     Enter judgment that Salesforce infringes one or more claims of the ‘320 Patent

 literally and/or under the doctrine of equivalents;

        (B)     Enter judgment that Salesforce has induced infringement and continues to induce

 infringement of one or more claims of the ‘320 Patent;

        (C)     Enter judgment that Salesforce has contributed to and continues to contribute to the

 infringement of one or more claims of the ‘320 Patent;

        (D)     Award Brazos damages, to be paid by Salesforce in an amount adequate to

 compensate Brazos for such damages, together with pre-judgment and post-judgment interest for

 the infringement by Salesforce of the ‘320 Patent through the date such judgment is entered in

 accordance with 35 U.S.C. § 284, and increase such award by up to three times the amount found

 or assessed in accordance with 35 U.S.C. § 284;

        (E)     Declare this case exceptional pursuant to 35 U.S.C. § 285; and

        (F)     Award Brazos its costs, disbursements, attorneys’ fees, and such further and

 additional relief as is deemed appropriate by this Court.




                                            Page 18 of 19
Case 1:20-cv-01228-CFC Document 19-4 Filed 12/23/20 Page 98 of 98 PageID #: 1303




 Dated: December 18, 2020            Respectfully submitted,

                                     /s/ James L. Etheridge               .
                                     James L. Etheridge
                                     Texas State Bar No. 24059147
                                     Ryan S. Loveless
                                     Texas State Bar No. 24036997
                                     Travis L. Richins
                                     Texas State Bar No. 24061296
                                     ETHERIDGE LAW GROUP, PLLC
                                     2600 E. Southlake Blvd., Suite 120 / 324
                                     Southlake, Texas 76092
                                     Telephone: (817) 470-7249
                                     Facsimile: (817) 887-5950
                                     Jim@EtheridgeLaw.com
                                     Ryan@EtheridgeLaw.com
                                     Travis@EtheridgeLaw.com

                                     COUNSEL FOR PLAINTIFF




                                  Page 19 of 19
